MARCH 2003

THERE WERE NO COMMISSION DECISIONS OR ORDERS

ADMINISTRATIVE LAW JUDGE DECISIONS
03-04-2003 Virginia Slate Company
03-06-2003 Sec. of Labor on behalf of Danny Foust v.
Manalapan Mining Company
03-13-2003 Jason C. Sheperd v. Black Hills Bentonite
03-18-2003 Casey J. Mayberry v. Oxbow Mining, LLC.
03-21-2003 Sec. of Labor on behalf of Andrew J. Garcia v.
Colorado Lava, Inc.
03-27-2003 Arnold J. Jistel v. Trinity Materials, Inc.
03-28-2003 Baylor Mining, Inc.

VA

1999-8-M

Pg. 105

KENT 2002-203-D
WEST 2002-466-DM
WEST 2002-561-D

Pg. 113
Pg. 129
Pg. 136

WEST 2001-14-DM
CENT 2002-150-DM
WEVA 2001-124-R

Pg. 144
Pg. 153
Pg. 162

CENT 2002-80-M
WEST 2002-408-DM

Pg. 164
Pg. 170

KENT 2000-125-D

Pg. 173

ADMINISTRATIVE LAW JUDGE ORDERS

03-03-2003 Cactus Canyon Quarries of Texas, Inc.
03-05-2003 Thomas P. Dye, II v. Mineral Recovery Specialists
03-24-2003 Sec. of Labor on behalf of Raymond Roman v.
Eagle Coal Company, Inc.

i

MARCH 2003

Review was granted in the following cases during the month of March:

Secretary of Labor, MSHA v. Lodestar Energy, Inc., Docket Nos. KENT 2002-184,
KENT 2002-238. (Judge Melick, January 28, 2003)
Secretary of Labor, MSHA v. Eastern Associated Coal Corporation, Docket No.
WEVA 2002-46. (Judge Hodgdon, January 31, 2003)

No cases were filed in which Review was denied during the month of March

ii

ADMINISTRATIVE LAW JUDGE DEQSIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New J ersey Avenue, N.W. Suite 9500
Washington, DC 20001-2021

March 4, 2003
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADJv.UNISTRATION (MSHA),
Petitioner
v.

Docket No. VA 1999-8-M
A.C. No. 44-06803-05508

VIRGINIA SLATE COMPANY,
Respondent.

Adco Land Corp. No. 1

DECISION ON REMAND1
Appearances: M. Yusuf M. Mohamed, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for the Petitioner; V. Cassel Adamson, Jr., Esq., Adamson
and Adamson, Richmond, Virginia, for the Respondent.

Before:

Judge Weisberger

This civil penalty case is before me based upon a decision of the Commission, 24
FMSHRC 507 (2002), which vacated and remanded the unwarrantable failure determinations and
penalty assessments set forth in my prior decision in this matter, 23 FMSHRC 867 (2001).

I.

Unwarrantable Failure Determinations
A.

Order No. 7711667

In the order at issue, Virginia Slate was charged with failing to provide berms, bumperblocks, safety hooks, or similar impeding devices for the front-end loader that loaded the hopper
of the crusher. In essence, in its decision vacating my determination that the violation was not a
result of Virginia Slate's unwarrantable failure, the Commission instructed me to consider all the
unwarrantable failure factors in conjunction with the specific facts of the violation. The
Commission in this regard indicated that in addition to the length of time the front-end loader
was used, there are additional factors that must be examined in determining whether conduct is
aggravated, including the following: " ... the extent of the violative condition, whether the
operator has been placed on notice that greater efforts are necessary for compliance, the
1

The Decision on Remand issued on March 4, 2003, contained clerical errors. These errors were
corrected in an order issued on March 28, 2003. The instant published Decision on Remand has
eliminated the clerical errors and is in conformity with the order issued on March 28, 2003.

105

operator's efforts in abating the violative condition, whether the violation poses a high degree of
danger, and the operator's knowledge of the existence of the violation". 24 FMSHRC at 512.
Specifical.ly, in this regard, the Commission mandated that an analysis should be made of
whether the violation posed a high degree of danger particularly in light of the finding I made
that as a result of the violation there was a danger of a loader overturning. The Commission also
required that"... when discussing whether the operator had knowledge of the violation, the Judge
should explain his finding through reference to specific record evidence." 24 FMSHRC, supra,
at 5113. The Commission further provided that on remand it should also be determined the
extent of the operator's knowledge of the violation specifically addressing the testimony of
Adamson, Jr. (Tr. Vol. II, 155-71). Lastly, the Commission required that if it be found that
Adamson, Jr. knew or had reason to know that impeding devises had not been provided around
the front-end loader then I should consider whether or not Adamson, Jr. was a supervisor and, if
he was, whether he violated the standard of care required of supervisory personnel by failing to
stop a known violation. 24 FMSHRC supra at 513.

According to the inspector, the violative condition herein presented a risk of the front-end
loader falling onto the hopper. He explained that if the front-end loader would over-travel a
disabling injury could result by virtue of the front-end loader overturning by running into the
hopper. Also, the loader could go over either side of the hopper, fall down to the ground and
collide against rocks located on the ground The inspector opined that such a accident was
reasonably likely to occur in continued operations.
The high degree of danger in using the front-end loader to dump at the hopper without a
berm or stop-block or impeding device was also recognized by Adamson, Jr. who indicated, in
essence, that he was uncomfortable using the front-end loader at the hopper because it has
"tremendous power and breakout force", (Tr. Vol. II, 165); that the loader operator could knock
down any berm that could be constructed; and that although he was satisfied that for a
"momentary test" it would "be all right", he didn't want somebody sitting "on a machine for
eight hours, driving up and dumping in, ... and make a mistake, the consequences". (Id.) (sic.)
He indicated that it was possible for the operator to become injured. Also; Adamson, Jr. testified
that when he gave the instruction to use the front-end loader for a few minutes, he told the
operator to be "super careful ... ,be real cautious about this ... we don't want anybody hurt". (Tr.
Vol. II, 166)
However, the inference of the presence of a high degree of danger is mitigated by the fact
that the Commission in it's decision, 24 FMSHRC supra, did not reverse my credibility finding,
in the previous decision, 23 FMSHRC 867 (2001), accepting the testimony of Adamson, Jr. over
Williams' testimony, and finding that from March, 1997 when operations commenced until June
l, 1998, the excavator was normally used to load the hopper, and that on June l, the front-end
loader was used to load the hopper for about ten minutes. In this connection I note that the
inspector conceded on cross-examination that if an excavator feeds the hopper, blocks are not

106

necessary. Further, I accept Adamson's testimony, based upon his demeanor that I found
trustworthy, that it was the intention of the operator to use the excavator to load the hopper once
everything returned to normal. Based on my observations of Adamson's demeanor I accord more
weight to his in-court sworn testimony, than to the uncorroborated hearsay testimony of the
inspector that, "[tlheir [Virginia Slate's] intentions were to use the front-end loader, because the
excavator was down in the pit area." (sic.) (Tr. Vol. II, 141) (Emphasis added.) Not much
weight was accorded this statement as the inspector did not provide the basis for this conclusion,
nor did he explain the source of this information. Further mitigating the level of the operator's
negligence is the testimony of Adamson, Jr. that on two prior occasions" ... this had been -- this
aspect of doing it", had been inspected and no fault was found by the previous inspectors. (Tr.
Vol. II, 162) I accept this testimony inasmuch as it was not impeached or contradicted.

c.

Was Adamson Jr. a Supervisor

According to the inspector he referred to Adamson ill as the foreman, and the latter told
him that he was responsible for making examinations of the work areas. However, the Secretary
did not call Adamson, ill to testify nor did the Secretary offer any explanations for its failure to
do so. Regarding Adamson Jr., it appears, as president of the company, that he had some
supervisory responsibilities. In this connection, I note that on cross-examination, he was asked,
in essence, whether he was on the site two hours a day four days a week. He answered as
follows: "but at different times, with no precise schedule." (Tr. Vol II, 167) Further, Adamson
testified, in essence, that on June 1 the loader operator had asked his permission to use the frontend loader to feed the crusher instead of the excavator, and he reluctantly agreed and allowed it.
However, any of his negligence as a supervisor, imputed to the company, is mitigated by the fact
that the front-end loader was used for only 10 minutes on June 1.

d.

Obviousness of the Violation

The violative condition was observed by the inspector. Also, in response to a leading
question on direct examination, the inspector agreed that it was his understanding that a stopping
block had been missing for at least a week. Although the inspector did not provide the source for
this information, it is significant that this testimony was not impeached or contradicted by the
operator.

e.

Abatement efforts

As abatement of the violative condition, a stop block was provided at the hopper, and the
violation was terminated on June 4, three days after the citation had been issued.

f.

Discussion

107

Weighting all the above factors, I find that the use of a front-end loader without a berm or
stop block or any other impeding device at the dump hopper presented a high degree of danger;
the danger was recognized by Adamson Jr.; the violative condition was obvious; and that it did
not take a significantly long time to abate the violation. However, I find the existence of
significant mitigating factors. In this connection I note that according to the inspector, the use of
an excavator to load the hopper would not have violated the regulation cited; that from the time
the operation at the subject site commenced until June 1, the front-end loader had been used for
only 10 minutes; that it was not intended to use the front-end loader again once everything
returned to normal at the hopper; and that no fault had been found by previous inspectors on two
prior occasions. Within this context I find that the Secretary has failed to establish by a
preponderance of the evidence that the operators negligence reached the level of aggravated
conduct. Thus, I find that it has not been established that the violation herein was as a result of
the operator's unwarrantable failure.

B.

Order No. 7711681
a.

Extent and Duration of Failure to Perform Adequate Pre-Shift
Examinations

Consistent with my initial decision 22 FMSHRC 378, 390, supra, I reiterate my finding
that because the record establishes the existence of defects on mobile equipment e.g., inoperable
horns and lack of seatbelts, that it was more probable than not that a pre-shift examination had
not been performed. Thus the operator was in violation of 30 C.F.R. § 56.14100. Further, the
Commission, in the instant remand, 24 FMSHRC supra, took cognizance of my acceptance of
the testimony of Roy Lee Green, regarding the missing portion of a seatbelt on mobile
equipment, and that he had driven the truck for three weeks without a seatbelt.
Adamson testified that the pre-shift reports of the truck indicated that it was satisfactory.
However the reports themselves constitute the best evidence of their contents. Since they were
not proffered in evidence by the operator, I place more weight on the testimony of Green. I find
Green's testimony that he had driven the truck for three weeks without a seatbelt to be credible,
based upon observation of his demeanor. Thus based on this credible testimony, I conclude that
it is more probable than not that the operator had failed to perform pre-shift examination of
mobile equipment for at least three weeks.

b.

Knowledge that the Operator was not Adequately Carrying out
Examinations

Adamson testified that he had told Terry to check the truck before it was put into service;
that a couple of days later he asked Green, who was driving it how it was and he (Green) said it
was ok; that Adams' son drove it and said it was ok; and that the pre-shift reports of the truck
indicated that it was satisfactory. Thus, it is reasonable to conclude that Adamson himself
neither knew nor reasonable should have known that inspections had not been performed
108

adequately on the mobile equipment. However, it is significant to note that the inspector's
testimony that Roy Terry, the foreman, informed him that after the truck was delivered three
weeks prior to June 2, he (Terry) did not check it for safety defects. This testimony was not
rebutted or impeached by the operator. Hence, the knowledge of Terry, a foreman, is imputed to
the operator. Accordingly, I find that the operator did have knowledge that it was not adequately
carrying out the required pre-shift examinations related to mobile equipment.

c.

Obviousness Posed by the Underlyine Violations

Green was the only person who testified and had personal knowledge of the lack of a
seatbelt in the truck. Green indicated that in the three weeks that he drove the truck it did not
have a seatbelt. Also, importantly, he testified that he had reported the lack of a seatbelt to Terry,
and the latter did not do anything about it. This testimony has not been rebutted or impeached by
the operator. I find it indicative of the fact that it was obvious that a pre-shift examination of the
mobile equipment had not been performed in a satisfactory manner. Green and Hom, the only
persons to testify who had personal knowledge of the condition, both noted that the seatbelt had
just one side. I thus conclude that it can be found that it was more probable than not that it was
obvious that proper pre-shift examinations had not been performed, and that the defective
seatbelt was obvious.
Within this context I find that the level of the operator's negligence reached the level of
aggravated conduct. Hence I find that the Secretary has established that the violation herein was
as a result of the operator's unwarrantable failure.

II

Penalties
A.

Order No. 7711661
1.

Gravity

Since the violative condition could have resulted in an injury to a miner, I find that the
level of gravity was relatively high.

2.

History of Violations

I have reviewed the history of violations, (Gx. 33) which is a two year history of
violations, and indicates a total number of 33 violations but only nine of which were S&S. There
is an absence of guidelines or framework provided by the Secretary to evaluate this history of
violations i.e., no evidence was presented as to how this history of violations compared to other
two year periods at-this operation, or two year periods of history of violations at comparable
operations of comparable size. Hence, I conclude that the history of violations has a neutral
affect on the analysis of the penalty to be imposed.

109

3.

Good Faith Abatement

I reiterate my earlier findings that violative condition was abated in a timely fashion. 20
FMSHRC supra, at 70.

4.

The Operator's Size

I take cognizance of the Commission's finding, which becomes the law of the case, that
based upon the production tons or hours of the operation, Virginia Slate is a small operator. 24
FMSHRC supra, at 516. Thus this is a factor mitigating the amount of the penalty.

5.

Ability to Continue in Business

There is an absence of evidence that the proposed penalty would effect Virginia Slate's
ability to continue in business. I take cognizance of the Commission's finding, which becomes
the law of the case, that in such an event, it is assumed that no such adverse affect would occur
(Id.).

6.

Negligence

I reiterate my initial finding, for the reasons stated therein, 20 FMSHRC supra, at 870,
that the level of Virginia's negligence was moderate.

7.

Discussion

I note that the Secretary, in it's Petition, requested a penalty of $700.00 for this violation.
However, in evaluating the above statutory criteria, especially taking into account that the
Secretary had characterized the Operator's negligence as high, whereas in contrast, I found the
level of negligence was only moderate, and considering the mitigating factors of the small size of
the operation and the good faith abatement, I find that a penalty $300.00 is appropriate.

B.

Citation No. 7711663

The 1 lO(i) factors relating to history of violation, size, and the effect of the penalty on the
operator's ability to continue business, are set forth relating to Order No. 7711661, infra, are
common to all the citations at issue and are incorporated herein by reference.

1.

Good Faith Abatement

I find that violative condition was abated in a timely fashion.

2.

Gravity

110

I find that although an injury of a reasonably serious nature was not reasonably likely to
have occurred, should an injury have occurred it could have been permanently disabling. I thus
find that the level of gravity was moderately high.

3.

Negligence

According to the inspector, Terry and two other crusher operators told him that the
crusher, and apparently the pulleys, had been in operation in an unguarded condition for two
weeks prior to his inspection. The Secretary did not call Terry to testify, nor did the Secretary
indicate why Terry was not called. Hence, an inference might be drawn that Terry's testimony
would not have been helpful to the Secretary's case. Further, the only crusher operator to testify,
Leroy Williams, indicated that there was no guard at the tail pulley "at the time leading up to the
inspection" (Tr. Vol. 1, 148), but he did not testify that it had been run without a guard. There is
no evidence that a guard was not in place prior to the time the crusher and the operation of the
entire plant including the belts at issue had been shut down approximately two weeks prior to
June 2. I reiterate my initial findings, 20 FMSHRC supra, at 381-382. Specifically, I find, based
on my observations of Adamson's demeanor, that his testimony was credible. I, accordingly,
give more weight to Adamson's in-court testimony than Hom's hearsay testimony, that from
May 10, 1998, through June 1, 1998, the plant was not in operation and no belts were in
operation, because the conveyor was being worked on. I also reiterate my initial finding, 20
FMSHRC supra, at 383, that based on Adamson's testimony that I find credible, the guard at
issue had been removed to clean the area. For these reasons, I find that the level of negligence of
the operator to have been only moderate.
Within the context of the above evaluation, and considering the fact that the Secretary's
Petition requesting a penalty of $500.00 was based on, inter alia. a finding that the operator's
negligence was high, whereas I have found that Secretary has failed to establish that the level of
negligence was more than moderate, I find that a penalty of $300.00 is appropriate.

C.

Citation No. 7711665

As set forth above, for the reasons explained above, I find that the size of the operator's
operation is small, and its history of violations has a neutral effect on the setting of the penalty. I
reiterate the finding that I made in the initial decision, 22 FMSHRC supra, at 384, for the reasons
set forth therein, that the level of gravity was relatively high. I also reiterate my earlier finding
therein that the level of negligence was no more than moderate, and I reiterate the other findings
that I made in the second decision, 23 FMSHRC supra, pertaining to abatement and effect of a
penalty on the operator's ability to continue in business, as neither of these findings have been
reversed or remanded. I find that a penalty of $300.00 is appropriate for this violation.

D.

Order No. 7711667

On remand, the Commission ordered me to fully consider the size of the operator's

111

operation, and its history of violations. These factors have been set forth above, and are
incorporated herein by reference, i.e., that the size of the operation was small and the history of
violations has a neutral effect on the penalty. I therefore reiterate the finding of a penalty of
$200.00 that was previously set forth in prior decisions, 23 FMSHRC supra, at 870 and 22
FMSHRC supra, at 385.

E.

Order No. 7711681

In this remand, pursuant to the Commission's directive, I adopt and reiterate the findings
and rationale set forth in the initial decision, 22 FMSHRC supra, at 390, that the gravity of the
violation was high. The criteria of the size of the operation, history of violations, and effect of a
penalty on the ability to remain in business are the same as set forth above relating to Order No.
7711661, infra, and are adopted herein. I reiterate my finding previously made that the violative
condition was abated in a timely fashion, 23 FMSHRC supra, at 87, as it was not reversed or
remanded by the Commission. I also reiterate the finding made above, l(B)(c), infra, that the
level of negligence reached the level of aggravated conduct, i.e., high negligence. Weighing all
the above factors set forth in l lO(i) of the Act, I finding that a penalty of $750.00 is appropriate.

ORDER
It is Ordered, pursuant to the Commission's remand, 24 FMSHRC, supra, that Virginia
Slate pay a total penalty of $1,850.00 for the violative conditions cited in the following
Order/Citation Numbers: 7711661, 7711663, 7711665, 7711667, and 7711681.

~e~

Administrative Law Judge
Distribution List:
M.Yusuf M. Mohamed, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson
Blvd., 22"d Floor West, Arlington, VA 22209-3939
V. Cassel Adamson, Jr., Esq., Adamson and Adamson, Corzet House, 100 Main Street,
Richmond, VA 23219

lsc

112

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, Suite 9500
Washington, D.C. 20001

March 6, 2003
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of DANNY FOUST,
Complainant

Docket No. KENT 2002-203-D
BARB CD 2001-15

V.

Preparation Plant
Mine ID 15-12602

MANALAPAN MINING COMPANY,
Respondent

DECISION

Appearances:

Donna E. Sonner, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee, for Complainant,
Susan C. Lawson, Esq., Lawson & Lawson, P.S.C, Harlan, Kentucky,
For Respondent.

Before:

Judge Zielinski

This ca~e is before me on a complaint of discrimination filed by the Secretary of Labor on
behalf of Danny Foust under Section 105(c)(2) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 815(c)(2) ("the Act"). The Secretary alleges that Manalapan Mining Company
("Manalapan") discriminated against Foust by terminating his employment on May 31, 2001, as a
result of his complaints about safety. A hearing was held in Harlan, Kentucky. Following
receipt of the hearing transcript, the parties submitted briefs. For the reasons set forth below, I
find that Respondent did not discriminate against Foust and dismiss the complaint.
Findings of Fact
Manalapan has produced coal in and near Harlan County, Kentucky for many years.
After closing a facility at Brookside, Kentucky in 1997, it operated two facilities, the Highsplint
Division and RB Coal, both consisting of underground mines, preparation plants and load-out
facilities. Over the years, reductions in the market price of coal and decreasing quality of
mineable coal have resulted in constriction of Manalapan' s operations. The Highsplint operation
effectively closed on September 14, 2002. Tr. II 88-89; ex. R-11. 1

The transcript of the hearing consists of two volumes. The transcript of the first
two days is referred to as "Tr." The separately numbered transcript for the third day is referred to
113

Danny Foust had been employed at a coal preparation plant owned by Great Western
Coal, and was laid off when that operation shut down in 1995. In 1997, he began working for
Manalapan, operating a bulldozer loading coal in the mines at Highsplint. Later, he worked on
the crusher. When a vacancy occurred in a foreman's position at the Highsplint preparation
plant, Foust, who had indicated an interest in such a position and was certified as a foreman and
electrician, was selected for the job. Duane Bennett, Manalapan's chief executive officer, had
heard reports that Foust was a hard worker and wanted to give him a chance at the position.
Foust became the preparation plant foreman on the day shift in July of 2000. The foreman of the
day shift was also in charge of the second shift, which had its own foreman. As a certified
electrician, Foust was responsible for performing monthly electrical inspections and signing the
"electrical book." Foust received an increase in pay and later became a salaried worker, earning
$700 a week. In addition he became eligible for higher bi-yearly bonuses and Bennett agreed to
make half of the payments for a new truck that Foust purchased.
The preparation plant was a critical component of Manalapan's mining operation. All of
the coal produced by the mines had to be processed through the plant to remove rock, clay and
other impurities. Coal had been mined at Highsplint for almost 100 years and the quality of that
remaining had declined considerably. Manalapan' s most recent reject rate was as high as 5060%, i.e., less than half of the raw product produced by the mines was marketable coal. The
preparation plant, often referred to as a "washer," used water and chemicals to separate the
marketable "clean coal" from the waste, or "sludge." Raw coal was crushed and combined with
water and a chemical, "magnatite," which "floated" the useable coal from the sludge suspension.
The clean coal was then dried, passed through screens where it was sorted by size, and
transported by belts to stockpiles in the load-out area. Much of the water used in the process was
recirculated. It was routed to a large tank called a "thickener" where a chemical, "Nalco", a
cationic, was added to help cause the clay and other suspended impurities to settle. The sludge
was moved to the tank's center by rotating "rakes," and was then pumped to a large
impoundment area. Water that was not reused was discharged into a ditch that fed down into a
series of settlement ponds. There was also a creek that flowed near the plant, roughly parallel to
the ditch. Foust and other foremen were periodically directed to add Nalco to the water in the
ditch and the creek. Trucks forded the creek making it muddy, and the Nalco settled the mud as
the water flowed down into a large settlement pond and eventually into an adjoining river.
The Highsplint plant was an old facility, part of which had been re-built in conjunction
with the installation of the present washer in 1987. It was designed to be operated by four men.
Tr. II 33. Portions of the old plant were inactive, and some machinery had been removed. As
recently as 1997, the plant had operated with three shifts, two running production, and the third
performing maintenance. By the time Foust became foreman, the plant was operated on only two
shifts. The primary responsibility of the day shift was to process coal. However, repairs often
had to be made when equipment failures forced curtailment of plant operations. The primary
responsibility of the evening shift was to perform repairs and maintenance that could not be done
while the plant was operating. However, the second shift typically processed coal for several

as ''Tr. II."
114

hours before shutting the plant down, especially if the first shift had experienced significant
down time. The respective foremen or members of their crews made daily notes of production
and repair/maintenance tasks in a book. Ex. C-4. The first shift listed repair or maintenance
tasks to be performed on the second shift, and the second shift checked the listed items as they
were completed. If an item was not able to be addressed by the second shift, the first shift might
do it, or it would be listed again the following day.
The preparation plant was a highly complex processing facility. There were numerous
conveyor belts, vibrators and screens, motors, pumps, pipes and other devices, all of which
experienced significant wear and tear in handling the abrasive coal and waste products.
Continued efficient operation of the plant required substantial ongoing maintenance and cleanup. After Foust assumed his foreman position in July of 2000, the preparation plant was
experiencing frequent breakdowns, coal spills, leaking pipes, and other problems, all of which
impacted adversely on the production of marketable coal. The inability of the plant to process
coal had caused the raw coal stockpile to grow to excessive proportions, almost ten times what it
should have been, which threatened to force curtailment of mining activities. Tr. 507-08.
Bennett was increasingly concerned about the lack of production from the plant and the
resulting inability to ship sufficient quantities of coal to maintain the economic viability of the
Highsplint operation. In an effort to ascertain the causes of the problems at the plant, Bennett
assigned Earl L. Goins, a foreman at the RB Coal preparation plant, to make an assessment of the
Highsplint operation. Beginning in April 2001, Goins visited the facility during the day shift,
two or three times a week for several hours. Tr. 551-53. He did not have extensive di~cussions
with Foust about the operation, but did advise him of the purpose of his visits. Based upon his
observations over a period of two weeks, he compiled a list of 12-14 problems that he felt needed
to be addressed. He could not recall the specific items on the list, but described them as leaking
pipes that needed to be repaired or replaced, damaged or worn chutes that caused substantial
spillage, and similar items. Tr. 513-16. While he had concerns about Foust's ability to "boss"
or manage the plant, he did not include any personnel issues on the list. Id. At least some of the
second shift miners reacted with hostility to Goins' presence. He described "childish" things,
e.g., a crude drawing of a man in a noose labeled with his name.
As Goins related his findings at the hearing, the plant was in a state of chaos. There were
a "huge" number of leaking pipes and large amounts of coal spillage. In his words, the plant
"j ust wasn't being took care of." Tr. 509-10. His concerns about Foust's management
capabilities were based upon what he viewed as a lackadaisical attitude by the men under his
supervision. "If something broke, the men weren't getting there to fix it." Tr. 511. He described
an incident where a failure of a bearing required that a belt be shut down. Foust went to the
problem and worked on it - but only one other man came to help, after approximately 15 minutes.
Goins then went to .look for the other men and found them just loafing or "piddling around."
Tr. 548-49. Larry Ellis, the Highsplint surface foreman, made similar observations. Tr. 569.

115

In an effort to remedy the production problems, it was determined to try switching the
personnel on the respective shifts. This move effectively demoted Foust, because the foreman of
the first shift was also responsible for the second shift. Goins and Bennett testified that the
switch was tried just to see if things would improve, and because they didn't want to do anything
drastic to the men, i.e., discharge them. Tr. 533; Tr. II 83. There was some improvement in the
first shift's production following the switch, and considerable improvement in the response to
breakdowns. Tr. 544. However, the plant continued to experience too much down time to meet
production goals. Tr. II 136.
Foust, who was a certified electrician, had inspected the plant's electrical system
monthly, and through April 2001, had signed off on the electrical book. As Foust explained the
purpose of the book, both MSHA and the State of Kentucky required that electrical equipment
and circuits be inspected monthly and that the results of the inspections be noted in a book.2 He
would list any deficiencies and the date that repairs were made. Tr. 288-89. In late May 2001,
about a week before the end of the month, Foust decided that he would no longer sign the
electrical book, i.e., make the monthly certification that the electrical circuits of the plant met
applicable standards .3 Tr. 31-32; Tr. II 82. He did not want to be responsible for the electrical
circuits, and feared that he might go to jail if someone got hurt. Tr. 210-1 1.
Foust's primary concern was overloaded circuit breakers located near the thickener.
Tr. 211. The circuits for pumping sludge to the impoundment had become overloaded because a
larger motor, and then a second motor, were added. Tr. 468-70. In order to keep the circuits
closed and the pumps running, the doors to the breakers were left open and a fan was used to
blow cool air to the breakers. He testified that this posed a serious threat of electrocution
because a miner in the area might inadvertently contact one of the conductors carrying 480 volts.
A miner might also be struck by pieces of the equipment in the event of a catastrophic failure.
The condition was noted by a Kentucky State mine inspector, who threatened to shut the plant
down. However, it was allowed to operate on the condition that the breaker boxes be closed and
locked, with only a qualified electridan being in possession of the keys. Tr. 470-78.
Larry Shakelford, the Highsplint operation's shop foreman and chief electrician, had
overseen the addition of the pump and had ordered new circuit breakers to handle the increased
load. The breakers, which cost about $35,000, required about six weeks for delivery. Tr. 46872, 603. Six new boxes were delivered to the plant shortly after the Kentucky inspection, and
were promptly installed by Shakelford. As far as Ellis was concerned, the problem with the
breakers was Shakelford's, and he was "talked to" about that.

2

See, e.g., 30 C.F.R. §§ 77.800-1 and 77.800-2, requiring that written records be
kept of monthly testing and examination of circuit breakers.
3

Foust decided to cease signing the electrical book rather than make notations of
the problems, because he felt that "they would never be fixed and they would shut us down."
Tr. 290.

116

On May 30, 2001, the second shift commenced work at 3:00 p.m. and the plant was not
operating. There were several major problems that needed to be addressed, and the crew worked
overtime until about 2:00 a.m., on May 31, 2001. When the day shift arrived and powered-up the
plant, it ran for a few minutes, but had to be shut down because of major damage to the clean
coal conveyor belt. A strip, approximately a foot wide, had torn and become entangled in the
structure, extending the tear to approximately 300 feet. Goins, Ellis and Gary Smith, then the
first shift foreman, felt that the belt had been deliberately cut and tied off so that it would rip
when the conveyor was powered-up. Tr. 522-23. Other individuals believed that the belt could
have been damaged in the normal operation of the plant, e.g., by a piece of metal falling from the
structure or mixed in with the raw coal. Tr. 83-85, 104-05. Bennett viewed this breakdown as
the "last straw," since he was paying the second shift men considerable overtime but couldn't get
any production. Tr II. 85, 130-32. Bennett decided to discharge Foust and the miners on the
second shift. Goins had advised him that he didn' t think Foust could control the men, and
Bennett felt that Foust and the second shift were largely responsible for the plant's problems. Tr.
II 84-86, 107, 133. Ellis came back to him and asked to be able to move one of the men, Tommy
Napier, to the first shift, which was short-handed, and he agreed. Tr. Il 133. Foust and Derek
Hensley were laid-off on May 31, 2001. Ex. C-19A. The other second shift miner, Robert
Gross, worked two additional days.
The plant was shut down while a piece of belt from another conveyor owned by
Manalapan was secured and spliced in. Operations resumed, but the plant continued to be
plagued with breakdowns. More extensive maintenance work was normally performed at the
beginning of July, when miners were on vacation. Bennett had hoped to be able to operate the
plant until the July break, but was forced to alter that plan. A few days after the plant resumed
operations, about June 11, 2001, when returning from an inspection of the impoundment, Bennett
and John Ph_illips, Manalapan's engineer, observed that the rakes in the thickener tank were not
turning. The inability to pump sludge from the thickener dictated that the plant be shut down.
There was a build-up of sludge on the bottom of the thickener, and attempts to rotate the rakes
resulted in failure of the drive gears. The sludge pumps also failed. The water in the tank was
dipped out and the built-up sludge, which had become quite dense, was removed with a small
front-end loader. An old coat, a gear wrapped in a piece of brattice cloth, and a piece of metal
railing were discovered in the tank. The gear had migrated to the center of the tank and blocked
the opening to the sludge pumps. It appeared that the gear, and perhaps the other items, had been
deliberately placed in the tank.
Bennett determined to shut the plant down for extensive repairs. He had not realized that
it was in as bad a shape as it was. Even though parts needed for the normal summer shut down
repairs had not been ordered, Manalapan commenced a major repair effort. As described by
Phillips, pipes, chutes and beams were replaced. Feeders were out of level because the springs
were broken and had not been replaced, which caused the metal to deform. Chute liners, which
should be replaced as they wear out, had not been replaced, causing the chute itself to wear
through. He estimated that the conditions were the result of many months of neglected
maintenance. Tr. II 65, 73. R.T. Welding & Fabrication, a contractor that had done extensive

117

work at the plant in the past, was retained to perform some of the repairs. From June through
October, R.T. Welding performed repairs costing over $68,326.75. Tr. II 51-52; ex. R-10. The
plant was operational after a couple of weeks, but repairs and maintenance continued through the
summer as ordered parts arrived. By September, the plant was running efficiently with a crew of
four men. The raw coaJ stockpile was virtually eliminated, and the plant eventually needed to
operate only three days a week to process the coal produced by the mines. As noted previously,
the Highsplint operation, including the preparation plant, was closed for the foreseeable future, as
of September 14, 2002.
On June 11, 2001, Foust filed a complaint of discrimination with MSHA, alleging that he
had been laid-off "due to complaining about unsafe work conditions at the Prep Plant." Ex. C12. The following day, MSHA initiated an inspection of the Highsplint preparation plant.
Inspections continued to early September. A total of 102 citations were issued for various
alleged violations. Ex. C-1.
Conclusions of Law - Further Findings of Fact
A complainant alleging discrimination under the Act typically establishes a prima facie
case by presenting evidence sufficient to support a conclusion that he engaged in protected
activity and suffered adverse action motivated in any part by that activity. See Driessen v.
Nevada Gold.fields, Inc., 20 FMSHRC 324, 328 (Apr. 1998); Sec'y of La.boron behalf of Pasula
v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct. 1980), rev'd on other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981); Sec'y of La.boron behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981). The operator may
rebut the prima facie case by showing either that no protected activity occurred or that the
adverse action was in no way motivated by protected activity. See Robinette, 3 FMSHRC at 818,
n. 20. If the operator cannot rebut the primafacie case in this manner, it nevertheless may
defend affirmatively by proving that it was also motivated by the miner's unprotected activity
and would have taken the adverse action for the unprotected activity alone. Id. at 817-18;
Pasula, 2 FMSHRC at 2799-800; see also Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639,
642-43 (4th Cir. 1987) (applying Pasula-Robinette test).
While the operator must bear the burden of persuasion on its affirmative defense, the
ultimate burden of persuasion remains with the complainant. Pasula, 2 FMSHRC at 2800;
Schulte v. Lizza, 6 FMSHRC 8, 16 (Jan. 1984).
Prima Facie Case - Protected Activity
The Secretary asserts that Foust engaged in protected activity in three ways: his "refusal"
to sign the electrical book, which is alleged to be the "primary" reason for his discharge; his
raising of concern about putting Nalco into the creek; and his complaints to Ellis about various
hazardous conditions at the plant. A complaint made to an operator or its agent of "an alleged
danger or safety or health violation" is specifically described as protected activity in section
105(c)(l) of the Act, 30 U.S.C. ~ 815(c)(l). I find that Foust engaged in protected activity when
118

he stated that he would no longer sign the electrical book because of the overloaded circuit
breakers. However, I find that he did not make other complaints about dangers or health or
safety violations, and that his expression of concern about the use of Nalco was not protected
activity.
Approximately one or two weeks prior to May 31, 2001, Foust determined that he would
no longer sign the electrical book because he did not believe that the electrical circuits met
applicable standards. His action was prompted by the overloaded circuit breakers near the
thickener. Tr. 211; ex. R-6 at 34-36. At the hearing, he emphasized the dangers the overloaded
breakers posed to miners, including the risk of electrocution. Id. When questioned about why
the breakers were not treated as imminent dangers, however, he responded that the men "never
[were] around the boxes." Tr. 404. Gary Smith, who became first shift foreman and was then
Foust's supervisor, recalled him saying that he would no longer sign the electrical book. Tr. 628.
Foust testified that he told Ellis he would no longer sign the electrical book. Tr. 210, 436-37.
Ellis did not recall Foust stating that he would not sign the book. Tr. 584-85. I find that Foust
told both Smith and Ellis that he would no longer sign the electrical book because he believed
that the overloaded circuit breakers did not comply with safety standards. Foust, therefore,
engaged in activity protected under the Act.
I also find that Foust raised concerns about the use of the cationic "Nalco," in the creek.
He did not refuse to put it in the creek, but sometimes just didn't do it. Tr. 314. His concerns
were the chemical's toxicity to aquatic life and the effect it might have if it got into the water
supply of people that lived downstream, and were largely based upon his mistaken belief that the
creek ran directly into the adjoining river. 4 Tr. 216-20, 291. There is no contention that the
chemical could not be used safely by him and other miners at Manalapan.5 He did not express
any concern over use of Nalco in the plant's thickener or its placement into the ditch carrying
water discharged from the plant to a series of settlement ponds. Tr. 216-18, 291, 421. Neither
Foust nor the Secretary contend that the use of Nalco posed a danger to miners or violated the
Act or any of the Secretary's health or safety standards promulgated pursuant thereto. Foust' s
concerns about the environmental impact of that particular use of the chemical were admirable.
However, his expression of those concerns was not activity protected by the Act.

4

Manalapan introduced a geological survey of the mine property depicting
elevations and the layout of the plant and settlement ponds. Ex. R-8. The survey, along with the
testimony of Ellis and Phillips, its engineer, establish that the creek flowed into a large settlement
pond, "Pond SG-1," not into the river, and that Manalapan's use of Nalco was consistent with all
regulatory requirements. Tr. 573-74; Tr. II 56, 75.
5

The label on the product cautioned that it: "May cause irritation with prolonged
contact," and advised that the product should not be allowed to "get in eyes, on skin, on
clothing." Ex. C-20. Foust testified that he read and followed the label's advice and simply
didn't get it on himself. Tr. 314.
119

The Secretary argues that Foust also complained about a number of hazardous conditions
described by himself and other witnesses. Foust, for example, testified that there were numerous
electrical hazards, "guards were rotted off," the "catwalk was rotted out," and the "basement was
full" of coal spills. Tr. 220-21. The Secretary asserts that Foust complained to Ellis about these
various conditions. However, Foust's testimony about the alleged complaints was very general,
Jacking as to times, dates and precisely what he complained about, other than lack of manpower.
Tr. 213-14, 220, 400-01, 434-35. Foust's credibility regarding this issue is highly suspect. I find
that he did not make complaints about these various alleged safety hazards.
As a foreman who was designated to conduct daily workplace inspections, Foust had the
responsibility to report hazardous conditions.6 He acknowledged his responsibility to conduct
preshift inspections, and his duty to report any hazardous conditions that he found. He testified
that he did, in fact, note in the preshift reports anything that needed to be fixed, and
acknowledged that it was his responsibility to correct hazardous conditions, including those
involving the electrical system. Tr. 401-05, 442; ex. R-6 at 23, 25-26, 40-41, 50-51. Yet, an
examination of the preshift reports that he authored fails to disclose any significant problems, the
only notations being that floors needed to be cleaned. Virtually none of the various unsafe
conditions described by Foust or other witnesses were listed in Foust's preshift reports. Ex. C-3.
To explain this inconsistency, he testified that his preshift inspections were quite limited.
"Preshift is just checking the floors and the tunnel checking for methane. It's just a preshift, real
fast inspection."7 Tr. 403-04. Though he acknowledged that his preshift examination included

6

30 C.F.R. § 77.1713, requires that the plant be examined at least once during each
working shift and that a written record be kept of each such investigation "together with a report
of the nature and location of any hazardous condition found."
7

Considerable evidence was introduced regarding another reason offered by Foust
to explain why he did not correct the various safety hazards he described. He testified that
substantial restrictions had been imposed on his ability to obtain parts and supplies, i.e., that
every part or supply item that he wanted had to be approved by Ellis or David Patterson, the
superintendent. Tr. 216. His testimony was marginally supported by Randy Kelly, who worked
in the parts warehouse until he was laid-off by Bennett on February 16, 2001. He testified that
the pre-approval policy "seemed" to apply only to Foust, not to the other day shift foremen, but
didn ' t know whether Gary Smith, then the second shift foreman, was subject to the same
restrictions. Tr. 342-43, 355, 364-65. Kelly also explained that the warehouse maintained over
$1 million worth of parts and supplies, and that restrictions had been placed on the availability of
some items, especially more expensive items like circuit breakers, because of a theft and
concerns about waste and cost control. Tr. 347-48. He agreed that Foust got some of the things
he requested, but not others.
Several other witnesses; including Frank Sargent, the warehouse manager, and David
Patterson, the surface superintendent, testified that there were no special restrictions applicable
only to Foust and described a common sense structure to the expenditure of funds for parts and
materials. Requests for expensive items, e.g. those costing $500-$1,000 or more, typically had to
120

checking for all hazards, including electrical hazards, he testified that he only examined the
electrical system during the monthly electrical examinations. Id. He explained that he had been
a foreman for only a short time and that he wasn't familiar with the regulations. 8 Id. Despite his
explanation, Foust acknowledged that the purpose of the preshift inspection was to prevent the
men on his shift from being exposed to such hazards, and that there was never an unsafe
condition that he couldn't fix before the men started working. Tr. 402-05, 444-45.
The record is the same with respect to various electrical problems claimed by the
Secretary to have existed. Foust testified that he performed a thorough inspection of the
electrical system each month, checking all the switches, breakers, and everything electrical.
Tr. 288-89. If anything was wrong he would write it down and then enter the date when it was
fixed. When he signed the book, he certified that "everything was right" in the electrical system.
Tr. 209-10. Despite the claims of numerous electrical hazards, Foust signed off on the electrical
book through April, 2001, certifying that there was nothing wrong with the electrical system.9
Foust typically described his complaints to Ellis as lack of resources, i.e., "not enough
men and not enough time to ... get all the stuff done" and not "enough men to run that big of a
washer." Tr. 213, 434-35; ex. R-6 at 26-27. Moreover, when asked why he was fired, he stated
it was because of his complaints about the use of Nalco in the creek and his refusal to sign the

be authorized by management. Commonly used parts and supplies that were in stock, were
obtainable upon request. Tr. 562-63. Sargent explained that managers initiated a request for
parts or supplies by filling out a "Warehouse/Purchase Request" form. Respondent's exhibit 5
consists of a sampling of eight such forms initiated by or on behalf of Foust during February April 2001. All of the requests bear notations that the requested items were purchased from a
supplier. Tr. 667-68.
The weight of the evidence rebuts Foust's claim, and I find that his access to parts and
materials was no more restricted than other managers. It would seem that if the availability of
such items was as restricted as Foust claims, there would be ample supporting evidence in the
form of purchase requests that bore no indication that the items had been ordered. No such
documentation was submitted.
8

Another troubling claim of ignorance by Foust occurred when he was questioned
as to why he didn't report the alleged safety violations to MSHA. He answered that he didn't
complain to MSHA because he would have been fired. When asked why he didn't submit
anonymous complaints (See 30 C.F.R. §§ 43.1-43.8), he stated that he was unaware of his right
to make anonymous complaints, though he acknowledged receiving training that included the
subject of miners' rights under the Act. Tr. 378-79.
9

As noted, infra, MSHA had conducted inspections in the plant during January to
March, 2001, and served a number of citations on Foust. Foust was responsible for correcting
those conditions, and they presumably were corrected.
121

electrical book. He did not include the alleged complaints about other safety hazards. Tr. 210,
288, 408; ex. R-6 at 65-68. Ellis testified that Foust had not made any "safety complaints" to
him. Tr. 569. Smith testified that Foust talked to him about general things, but did not recall
him making safety complaints. Tr. 624-25.
I find that, with the exception of the use of Nalco in the creek and the overloaded circuit
breakers, Foust did not complain about the various other conditions described by him and other
witnesses. He made "general complaints" about limited resources, primarily what he viewed as
inadequate time/men to do the job of running the washer. Foust' s general complaints to Ellis
were not - were not intended to be - and were not taken as - complaints about dangers to miners
or safety or health violations. When he made them, he was not exercising rights under the Act,
and was not intending to do so. Rather, he was addressing why he was unable to remedy the
frequent interruptions in the plant's production.
Adverse Action
Foust clearly suffered adverse action. While the May 31, 2001, notice advised him that
he was "laid off," Bennett intended to discharge him. His departure from Manalapan has been
treated as a discharge. In any event, a lay-off or discharge would constitute adverse action for
purposes of his present claim.
Motivation
The principle issue as to Foust' s prima facie case is whether the adverse action was
motivated in any part by his protected activity. In Sec'y on behalf of Baier v. Durango Gravel,
21 FMSHRC 953, 957 (Sept. 1999), the Commission acknowledged:
the difficulty in establishing a motivational nexus between protected activity and
the adverse action that is the subject of the complaint. "Direct evidence of
[unlawful] motivation is rarely encountered; more typically, the only available
evidence is indirect. ... 'Intent is subjective and in many cases the discrimination
can be proven only by the use of circumstantial evidence."' [citing Chacon]. In
Chacon, we listed some of the circumstantial indicia of discriminatory intent,
including (1) knowledge of the protected activity; (2) hostility or animus towards
the protected activity; and (3) coincidence in time between the protected activity
and the adverse action. Id. We also have held that an "operator's knowledge of
the miner's protected activity is probably the single most important aspect of a
circumstantial case" and that "knowledge ... can be proved by circumstantial
evidence and reasonable inferences." Id.

122

As explained below, while Foust was discharged within a week or two of informing Ellis
that he would no longer sign the electrical book, I find that Bennett made the decision to
discharge Foust entirely on his own and that he had no knowledge of Foust's protected activity.
His decision was solely a product of his frustration with the plant's poor production, which he
largely attributed to Foust's inability to manage effectively.
Bennett was Respondent's chief witness at the hearing. He impressed me as a candid
individual, whose overriding concern was profitable operation of the Highsplint facility. He
testified, without contradiction, that he generally supported his workers, gave them bonuses
when times were relatively good and was reluctant to take adverse actions, such as discharges.
He also impressed me as a man who believed strongly in "company loyalty," and who would
take a dim view of his employees invoking outside forces, such as MSHA, in the operations of
the facility. In a telling response to a question about whether Foust was called back to work after
being laid-off, Bennett stated: "No, he filed against me," i.e., Foust had filed a complaint of
discrimination with MSHA. Tr. II 88. Bennett's expressed hostility toward Foust's posttermination exercise of his right, suggests that he harbored hostility toward miners' exercise of
rights under the Act. However, there is no evidence of pre-termination hostility or animus
toward Foust because of any of his claimed complaints. Ellis responded to his "complaints"
quite benignly, replying "just do [your] job the best [you] could." Tr. 213-14. Foust testified
that Ellis was not hostile towards him, made no derogatory comments about him, and that he
liked Ellis. Tr. 389-90, 401.
Bennett made the decision to discharge Foust without consulting Ellis or anyone else.
Tr. II 130-33; Tr. 571. Smith handed Foust his lay-off slip and didn't know why the decision had
been made. Tr. 637-39. Bennett's decision to terminate Foust was the culmination of his
increasing frustration with the inability of the plant to process sufficient coal. His concerns had
prompted him to have Goins evaluate the operation. Tr. II 80. Goins eventually reported that,
while Foust was a hard worker, he was not capable of managing the men. Tr. II 82; Tr. 514-16.
As Bennett explained: "I was tired of excuses and I'd get reports, every day I get a report and I'd
look at those reports. It would be the same old thing over and over." Tr. II at 80. Adding to his
frustration was the fact that production problems persisted despite substantial amounts of
overtime being worked by second shift miners. Tr. II 85, 130-31. His frustrations had nearly
reached the breaking point prior to the May 31 incident. Tr. II 84, 130-33. That incident caused
him to react by ordering the discharge of Foust and the second shift. The plant had been
operating poorly, the second shift had worked significant overtime the night before, and the plant
was non-functional at the start of the first shift. Tr. II 130-31.
Bennett had no knowledge of Foust's protected activity, i.e., his decision to no longer
sign the electrical book. While he had frequent interaction with Ellis, and clearly was aware of
Foust's complaints about lack of resources, he regarded them as excuses for Foust's inability to
remedy the frequent breakdowns that interfered with the plant's production.
I decline to draw an inference that Ellis informed Bennett of Foust's protected activity,
because there are a number of possible reasons why Ellis would not have viewed Foust' s action
123

as an event meriting Bennett's attention. Foust did not testify to the exact words that he used to
inform Ellis of his decision. Judging from his demeanor at the hearing, it is unlikely that he did
so in an aggressive or hostile manner, and there is no claim that Ellis reacted with hostility
toward Foust. Ellis may not have understood Foust's communication as a "refusal" to sign the
book, or he may have considered the problem to be a temporary one that would soon be resolved
by Shakelford's installation of the upgraded breakers. The fact that Manalapan was subsequently
cited for failing to have examinations of the electrical circuits certified for the month of May,
suggests that Ellis placed little significance on Foust's action. He neglected to assure that the
examination and certification were done, despite the ready availability of other qualified
individuals, including Shakelford and Rodney Tipton, a foreman at the R&B plant. Even if the
new breakers could not have been installed by the end of the month, the certification could have
been done with a notation of the problem of the overloaded breakers, along with the fact that new
breakers were on order. Inspectors were not likely to fail to discover such an obvious problem,
and it likely would have been better to note it, than ignore it. Inspectors from the State of
Kentucky were aware of the problem, and had not shut the plant down.
There is no direct evidence of unlawful motivation and there is not enough circumstantial
evidence to justify a conclusion that Bennett's discharge of Foust was motivated, in any part, by
Foust's protected activity. Bennett had no knowledge of Foust's protected activity, the "most
important" element of a circumstantial case. There was no animus or hostility toward Foust
because of his protected activity. Only a limited coincidence in time, one to two weeks, between
Foust's protected activity and the adverse action suggests a relationship between the two. I find
that Bennett's decision to discharge Foust was not motivated, in any part, by Foust's protected
activity. Therefore, Complainant failed to establish a prima facie case of discrimination.
I reach this conclusion based upon all of the evidence and my evaluation of the credibility
of the witnesses, chiefly Bennett and Foust. Bennett testified in an open and forthright manner,
and was consistent and convincing in his description of the economic problems and frustrations
that resulted from the inability of the preparation plant to operate efficiently. His openness was
apparent even when it was not to his advantage, e.g., when he expressed his hostility to the fact
that Foust had exercised his right to file a complaint of discrimination under the Act. 10 I found
highly credible his testimony that his decision to discharge Foust and the second shift miners was
motivated by his building frustration with the operation, which was focused on Foust, who had
been reported to be a poor manager.

10

Seizing on Bennett's statement at the hearing, the Secretary has argued that
Manalapan's failure to call Foust back to work was retaliation for his filing of the discrimination
complaint. While Bennett expressed hostility to Foust' s exercise of his right to file a complaint
of discrimination, I do not find that he discriminated against Foust by not recalling him. Bennett
had intended that Foust be discharged, not laid-off, and he had no intention of re-employing him.
Manalapan's operations were becoming smaller, Ellis explained that they didn't need another
foreman, and Bennett felt that putting a former supervisor back to work in a non-supervisory
position would have posed problems.
124

As noted above, I believe that Foust inflated his claims that numerous unsafe conditions
existed at the plant and the nature of his "complaints" to Ellis. His overall demeanor was highly
deferential, and appeared consistent with that of someone who might not be an effective
supervisor. I have no doubt that he was a hard worker, both prior to and after becoming a
foreman. However, as foreman, his primary responsibility was making sure that his men worked
hard, something that, at least as far as Bennett was informed, he did not do effectively.
I have also considered the many arguments advanced by the Secretary, but find them
insufficient to satisfy Complainant's burden. The Secretary makes much of the fact that
Respondent terminated only two of the four second shift miners, Foust and Hensley. She asserts
that, while Napier's move to the day shift was explained, Respondent offered no explanation as
to why Gross was not also discharged on May 31, 2001. She argues that Manalapan "forgot to
fabricate a reason for Gross' continued employment after the layoff, further establishing that the
stated reasons for the 'layoff' were pretextual." Sec'y's Br. 93. However, this "theory" was not
developed at the hearing. Neither the Secretary, nor the Respondent, probed Gross' status after
the layoffs. The "hours worked" reports for the time period in question, exhibit R-3, establish
that Gross worked only two more days. Gross testified that he left the plant voluntarily a couple
of days after the lay-offs. Respondent may well have been aware of Gross' impending departure
and may simply have allowed him to work until the date he had chosen to leave, an explanation
at least as probable as the Secretary's.
The Secretary argues that the hiring of additional miners after the lay-offs exposes
Manalapan's explanation as pretext. However, the decision to discharge the second shift was not
made as a permanent move to reduce labor costs, it was made because Bennett was not satisfied
with the performance of Foust and the men working the second shift. The hiring of additional
miners shortly after the lay-offs is consistent with Respondent's explanation of the reasons for
the decision to discharge Foust. Some additional labor was also required for the significant
repair effort necessitated by the failure of the thickener, and the need to make other major repairs.
The Secretary also argues that Ellis' and others conclusion that the clean coal belt had
been deliberately cut was an attempt to build a pretextual reason for Foust's discharge that "fell
apart" when the "witnesses didn't have the heart to accuse Foust" of doing it. Sec'y's Br. 90.
However, as Ellis stated, no one ever accused Foust of cutting the belt and he did not have any
idea who might have done it. Tr. 572. 589. Bennett never cited a suspicion or belief that Foust
had damaged the belt as a reason for his decision.
The Secretary argues that the citations issued during MSHA's inspection of the plant after
Foust' s departure confirmed the existence of numerous safety violations at the time Foust
allegedly made his complaints to Ellis. Complainant's exhibit 1 consists of copies of citations
issued at the preparation plant from May 31 to September 6, 2001. However, it is far from
certain that most bf the conditions cited existed for that length of time. MSHA had a somewhat
constant presence at the plant, and had conducted recent inspections. A number of citations had

125

been served on Foust in January, February and March, 2001. 11 Ex. R-4. While many of the
citations issued in the summer of 2001, were similar to those issued earlier, they were cited as
new violations. There were a number of "accumulation" violations, an ongoing problem at the
plant. Many of the guarding and electrical violations appear to have been within Foust's ability
to correct, even with limited resources. In some instances, guards had simply not been replaced.
In others, guards were extended to cover small openings, which may have been of recent origin.
Respondent's Affirmative Defense
Even if Bennett had been aware of Foust' s decision not to sign the electrical book, and
that knowledge somehow played a part in his decision to discharge him, I find that he would
have taken the same action based solely upon Foust's unprotected activity, i.e., Bennett's
perception that Foust was an ineffective manager, largely responsible for failing to remedy the
frequent breakdowns that plagued the plant.
In Sec'y of Labor on behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 251617 (Nov. 1981), rev'd on other grounds, 709 F.2d 86 (D.C. Cir. 1983), the Commission
explained the proper criteria for analyzing an operator's business justification affirmative
defense:

Commission judges must often analyze the merits of an operator's alleged
business justification for the challenged adverse action. In appropriate cases, they
may conclude that the justification is so weak, so implausible, or so out of line
with normal practice that it was mere pretext seized upon to cloak discriminatory
motive.
The Commission and its judges have neither the statutory charter nor the
specialized expertise to sit as a super grievance or arbitration board meting out
industrial equity. Once it appears that a proffered business justification is not
plainly incredible or implausible, a finding of pretext is inappropriate. We and
our judges should not substitute for the operators' s business judgment our views
on "good" business practice or on whether a particular adverse action was "just"
or "wise." The proper focus, pursuant to Pasula, is on whether a credible
justification figured into motivation and, if it did, whether it would have led to the
adverse action apart from the miner's protected activities. If a proffered
justification survives pretext analysis ... , then a limited examination of its
substantiality becomes appropriate. The question, however, is not whether such a
justification comports with a judge's or our sense of fairness or enlightened
business practice. Rather, the narrow statutory question is whether the reason was

11

It was Ellis who appeared to be most concerned about those violations. Foust
testified that Ellis was "on him" to make sure that the violations were abated, which they
presumably were. Tr. 388-89.
126

enough to have legitimately moved that operator to have disciplined the miner.
(citations omitted).
The Commission further explained its analysis in Haro v. Magma Copper Co,
4 FMSHRC 1935, 1938 (Nov. 1982):
[T]he reference in Chacon to a "limited" and "restrained" examination of an
operator's business justification defense does not mean that such defenses should
be examined superficially or be approved automatically once offered. Rather, we
intended that a judge, in carefully analyzing such defenses, should not substitute
his business judgment or sense of "industrial justice" for that of the operator. As
we recently explained, "Our function is not to pass on the wisdom or fairness of
such asserted business justifications, but rather only to determine whether they
are credible and, if so, whether they would have motivated the particular operator
as claimed." (citations omitted).
Respondent, through Bennett, advanced a credible business justification for discharging
Foust. Bennett was extremely concerned about the frequent breakdowns that interfered with the
plant's production of marketable coal. The raw coal stockpile had grown to excessive
proportions and threatened to negatively impact the other mining operations. This occurred
while Foust was foreman in charge of the first shift, essentially in charge of the plant. Bennett's
concerns caused him to assign one of his trusted managers, Goins, to conduct an evaluation of
the operation of the plant. Goins reported that there were a lot of problems with what appeared
to be deferred maintenance items, and that Foust did not appear to have control of his men.
Bennett switched the first and second shifts, hoping to avoid more drastic action. All of this
occurred prior to Foust's protected activity, which is alleged to be the "primary" reason for his
discharge. Things did not improve significantly. Bennett's frustrations built to the point that the
incident of May 31, 2001, prompted him to discharge Foust.
As noted above, I have found that Bennett was not motivated, in any part, by Foust's
protected activity, of which he had no knowledge. Even if it could be said that Foust's discharge
was based in some part on his protected activity, I find that Bennett would have taken the adverse
action against Foust based solely upon legitimate business reasons. 12
To some extent, Foust may have been unfairly blamed for the plant's problems. As
Bennett stated, he hadn't realized that the plant was in as bad a shape as it was. Tr. II 124. With
the accumulation of deferred, or poorly performed, maintenance, breakdowns were frequent and
production was impaired. While Foust had significant responsibility for maintenance, his

12

I would reach the same conclusion with respect to Foust's expression of concern
over the use of Nalco in the creek, if that action were deemed to be protected activity.
127

protests about limited resources may have had some legitimacy. 13 On the other hand, if Foust
had been a more effective manager, maintenance tasks might have been better performed. It is
not the function of this Administrative Law Judge to resolve the ultimate fairness of whether
Foust should have born the brunt of Bennett's dissatisfaction with the plant's poor operation.
I am convinced that it was reasonable for Bennett to have concluded that Foust bore enough
responsibility for the problems that he should be discharged, for that reason alone.

ORDER
For the reasons stated above, I find that Bennett's decision to discharge Foust was not
motivated in any part by Foust's protected activity. Alternatively, I find that, had Bennett been
aware of Foust's protected activity, he would have made the same decision based solely upon
legitimate business considerations. Accordingly, the Complaint of Discrimination is hereby
DISMISSED.

Distribution:
Donna E. Sonner, Esq. Office of the Solicitor, U.S. Department of Labor, 2002 Richard Jones
Rd., Suite B-201, Nashville, TN 37215 (Certified Mail)
Susan C. Lawson, Esq., Lawson & Lawson, PSC, P.O. Box 837, Harlan, KY 40831 (Certified
Mail)
Danny Foust, P.O. Box 311, Cawood, KY 40815 (Certified Mail)
/mh

13

Although the Secretary's argument that Manalapan had decided not to spend
money on the plant fails to recognize that it maintained over $1,000,000 in parts and supplies and
had spent over $75,000 for work by R.T. Welding during the year 2000.
128

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

March 13, 2003
JASON C. SHEPERD,
Complainant

DISCRIMINATION PROCEEDING
Docket No. WEST 2002-466-DM
RMMD02-13

v.

Mine l.D. 48-00243
Casper Plant

BLACK Ifil.LS BENTONITE,
Respondent

DECISION GRANTING RESPONDENT'S MOTION TO DISMISS
ORDER OF DISMISSAL
Before: Judge Manning
This proceeding was brought by Jason C. Sheperd against Black Hills Bentonite ("Black
Hills") under section 105(c) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et seq. ("Mine Act") and 29 C.F.R. § 2700.40 et seq. Mr. Sheperd alleges, in part, that on August
9, 2000, he sustained a serious injury to his neck "while throwing 100 pound bags of bentonite"
in Respondent's Casper, Wyoming, plant. He contends that Black Hills showed no concern for
his injury and continued to require him to perform hard physical labor, which exacerbated his
injury. In its answer, Black Hills denies Mr. Sheperd's allegations and maintains that he has not
stated a claim that can be remedied under section 105(c)(3) of the Mine Act.
After taking Mr. Sheperd's deposition, Black Hills filed a motion to dismiss this case.
Mr. Sheperd opposes the motion. Because I find that Mr. Shepherd has not stated a claim that
can be granted relief under section 105(c) of the Mine Act, I grant the motion to dismiss. The
facts described below are facts that are not in dispute or are facts provided by Mr. Sheperd.

I. BACKGROUND
In March 2000, Mr. Sheperd, who is now 33 years old, began working at the Casper Plant
as a loader operator/laborer. He believed that eventually he would become a plant operator. This
plant mills bentonite clay for use in kitty litter and other products. At some point in time,
Shepherd suffered a back injury while moving a conveyor belt. On August 9, 2000, Sheperd was
throwing heavy bags onto the bed of a truck when he strained his neck. His neck hurt so much
later that day, that h~ could not move it. The plant operator recommended that he see a doctor.
A doctor diagnosed the injury as a strained muscle in his neck. The doctor prescribed several
medications and gave Sheperd a letter stating that he could return to work as long as he was
assigned "light duty" tasks.
129

Mr. Sheperd alleges that when he returned to work, he gave the light duty letter to the
plant operator who handed it to the plant superintendent, Andy MilJs. Mills "read it and laughed
as he handed it back to me and said 'if you can't throw bags then you need to go home.'"
(Sheperd's Discrimination Complaint). Sheperd apparently left for the day, but returned to work
the following day because he needed to support his two children. During his deposition, Sheperd
stated that Black Hills did not provide sick leave and he had not earned any vacation leave.
(Depo. 93-94). When Sheperd returned to work, Mills told him to go throw bags even though he
knew of Sheperd's work restrictions, knew that he was in pain, and knew that he was taking
strong medication for the pain. Sheperd states that most of his work at the plant involved lifting
100 pound bags of bentonite. He also operated loaders and forklifts. In addition, Sheperd
worked in the warehouse part of the time. He states that he performed these assigned tasks on
succeeding days even though he was in severe pain and on prescription medications that cause
drowsiness and alter one's judgment. Sheperd states that he was given light duty work on some
days. (Id. at 23-24). He did not ask anyone from management if he could be put on temporary
total disability through the Wyoming workers' compensation program because he did not know
that it was available. (Id. at 96-97). As discussed below, he started collecting workers'
compensation after his back surgery.
Mr. Sheperd further states that he visited David Iszler, a doctor of chiropractic, on August
11, 2000, because his pain was increasing. Dr. Iszler gave Sheperd a light duty letter which
Black Hills also ignored. Sheperd alleges that because he continued to perform strenuous work
at the plant, the pain increased in his neck and lower back and his headaches intensified. His
arms and legs also became numb. His legs gave out at the plant several times causing him to fall
to the ground. The plant safety manager helped him up on one occasion. When Sheperd asked
the safety manager for light duty work, he was told that only Mr. Mills could assign such work.
Sheperd maintains that when another employee was injured at work as a result of falling from a
truck, he was assigned light duty work
On August 13, 2000, Dr. Iszler issued a letter stating that Sheperd should be restricted
from lifting more than ten pounds. Sheperd was still required to lift 100 pound bags and perform
his other duties. Sheperd believed that he would be fired if he refused to do the assigned work.
His supervisors told him that he had to lift the bags of bentonite because there was no other work
available to him. (Depo. at 35-36). On some occasions, however, he was given tasks that did not
involve heavy lifting but required him to be hunched over all day. Id. at 37. Sheperd stated that
he stayed at work most days because he needed the money. Sheperd stated that other injured
employees had been given light duty work at the Casper Plant, which consisted of sweeping and
vacuuming. Sheperd believes that other employees who had been injured on the job were treated
better that he was treated in spite of the four restricted duty notes he obtained from doctors.
One of the light duty letters from Dr. Iszler, dated October 19, 2000, stated "Jason
Sheperd has been instructed to refrain from any heavy lifting until further notice." (Depo. Ex. 1,
p. 22). After that letter was given to Black Hills, Sheperd was transferred to Respondent's HT

130

Plant because the company did not want him doing any more heavy lifting. (Depo. at 53).
Sheperd stated that it was "a little lighter-duty work." Id. at 54. He had previously been offered
a position at the Black Hills plant in Worland, Wyoming, but he turned it down despite the fact
that the work at that plant was not very strenuous because he was hoping to get an easier operator
job at the Casper Plant. Id. at 55-57. At the HT Plant, Sheperd was required to lift empty pallets
weighing about 50 pounds, but he was not required to lift or carry 100 pound bags of product. Id.
at 61-62.
At some point after October 19, 2000, Sheperd began seeing Dr. Kenneth Pettine of the
McKee Medical Center in Casper. On March 7, 2001, Sheperd underwent surgery as a result of
his injuries: a "posterior lumbar interbody fusion from IA through LS-SL" (Ex. A to Sheperd's
response to motion to dismiss). On the same day, he underwent a "C6-7 anterior cervical
fusion." Id. His last day at work before the surgery was about February 28, 2001. Sheperd had
to return for more surgery on March 9, 2001, because "the screws were impinging into the aorta
and were very close to and touching the iliac veins." Id. He was given ongoing physical therapy
and never returned to work after the surgery. He was placed on temporary disability by the State
of Wyoming's Division of Workers' Safety and Compensation. In addition, he continued to
receive health benefits from Black Hills. On March 26, 2002, the State of Wyoming issued a
final determination of permanent partial disability benefits based on a 45% impairment of the
whole person. Sheperd's employment at Black Hills was terminated on or about April 30, 2002,
because his impairment rating precluded him from returning to his job. Sheperd believes that he
could do office or lab work for Black Hills. (Depo. at 75-76).
On May 10, 2002, Sheperd filed his discrimination complaint with MSHA alleging that
he had been terminated from his employment and that the date of the alleged discriminatory
action was August 9, 2000. MSHA notified Sheperd on July 1, 2002, that it determined that he
had not been discriminated against.
Sheperd states that he engaged in protected activity after his injury when he told his
supervisors that he could not lift heavy bags of bentonite. He states that he did not know that he
had the right under section 105(c) of the Mine Act to refuse to work "for fear of my health or
safety or for those around me." Id. at 14, 35-36. He states that if he had known about section
105(c) rights, "I would have just stood there and not worked, especially with all of these narcotic
prescriptions, driving the loader at night, you're dizzy, you're light-headed, blurred vision, you're
driving on narcotics, you could run someone over." Id. 105. Sheperd believes that he was a
safety hazard to himself and others after his injury but he did not go home because "that doesn't
pay the bills." Id. 116. Sheperd states that Black Hills took adverse action against him by
making him work even though his supervisors knew that his doctors advised the company that he
could only perform light duty work. Id. at 39. Shepherd believes that Black Hills' failure to
honor the light duty releases constituted adverse action.
On December 11, 2002, MSHA received a hazard complaint under section 103(g)( 1) of
the Mine Act. The complaint alleged that since 1999 a number of employees working for Black

131

Hills had been under the influence of pain medications that could impair their abilities to work
safely. On January 2, 2003, MSHA issued a citation at each of Black Hills' three plants alleging
a violation of 30 C.F.R. § 56.20001. The citations state that the "operator has allowed employees
to work while taking narcotics." The narcotics alleged to have been taken are various
prescription medications. Section 56.20001 provides, in part, that persons "under the influence
of alcohol or narcotics shall not be permitted on the job." Black Hills contested these citations
under 29 C.F.R. § 2700.20.

II. ANALYSIS OF THE ISSUES
Section 105(c) of the Mine Act prohibits discrimination against miners for exercising any
protected right under the Mine Act. The purpose of the protection is to encourage miners "to
play an active part in the enforcement of the [Mine] Act" recognizing that, "if miners are to be
encouraged to be active in matters of safety and health, they must be protected against any
possible discrimination which they might suffer as a result of their participation." S. Rep. No.
181, 95m Cong., 151 Sess. 35 (1977), reprinted in Senate Subcommittee on Labor, Committee on
Human Resources, 95m Cong., 2nd Sess., 11gislative History of the Federal Mine Safety and
Health Act of 1977 at 623 (1978). "Whenever protected activity is in any manner a contributing :
factor to the retaliatory conduct, a finding of discrimination should be made." Id. at 624.
A miner alleging discrimination under the Mine Act establishes a prima facie case of
prohibited discrimination by presenting evidence sufficient to support a conclusion that he
engaged in protected activity and suffered adverse action motivated in any part by that activity.
Secretary of La.boron behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-800
(October 1980), rev'd on other grounds, 663 F.2d 1211 (3d Cir. 1981); Secretary of La.boron
behalfof Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981); Driessen v.
Nevada Gold.fields, Inc., 20 FMSHRC 324, 328 (Apr. 1998). The mine operator may rebut the
primafacie case by showing either that no protected ·activity occurred or that the adverse action
was in no part motivated by the protected activity. Pasula, 2 FMSHRC at 2799-800. If the mine
operator cannot rebut the prima facie case in this manner, it nevertheless may defend by proving
that it was also motivated by the miner's unprotected activity and would have taken the adverse
action for the unprotected activity alone. Id.; Robinette, 3 FMSHRC at 817-18; see also Eastern
Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (4m Cir. 1987).

In its motion to dismiss, Black Hills argues that Sheperd did not engage in any protected
activity and, in the alternative, that he did not suffer any adverse action as a result of engaging in
protected activity. Black Hills argues that in order to exercise the right to refuse to work, the
complainant must have a good faith reasonable belief that the work involves a hazardous
condition. It argues that a complainant's refusal to work because of a pre-existing medical
condition does not qualify. In this instance, Sheperd did not actually refuse to work because he
continued working in spite of.his injuries. The Commission has held that a miner's absences
from work due to a medical condition exacerbated by his job duties does not constitute a work
refusal. It contends that Sheperd' s claim that he did not know about his rights under section
132

105(c) is belied by the fact that he took annual refresher training on April 5, 2000, which
included a section on section 105(c). Black Hills maintains that Sheperd did not refuse to
perform his job and did not exhibit conduct manifesting a work refusal. Consequently, it argues
that there was no protected activity in this case.
Black Hills also argues that, even if Sheperd established that he engaged in protected
activity, he did not suffer any adverse consequences as a result of that activity. Neither telling a
miner to keep working nor telling him to go home when he has suffered an occupational injury
can form the basis for an adverse action under section 105(c). It argues that the Mine Act does
not require continued employment or provide for disability benefits when a miner is not capable
of performing a job because of the miner's physical limitations, even if these limitations are the
result of an on-the-job injury.
Sheperd believes that he engaged in protected activity when he was ordered to perform
tasks that he was physically unable to do and he was not told that he had a right to refuse to
perform these tasks. Sheperd argues that he continued working only because he did not know
that he had a right to refuse to work. He states that had he known that he could refuse to work,
he would have "just stood there and not worked, especially with all of these narcotic
prescriptions" he was taking. (Depo. at 105). Sheperd told his supervisors that he had injured
his back while throwing the bags of bentonite but he continued working because Black Hills
would not permit him to take time off with pay and did not advise him that section 105(c) gave
him the right to refuse to work. By continuing to work while on strong prescription medications,
he presented a safety hazard to himself and to others as evidenced by the citations issued by
MSHA in January. He argues that the failure of Black Hills to assign him light duty tasks that
would not require heavy lifting constituted an adverse action under the Mine Act.
I find that Sheperd did not engage in protected activity. A miner's absence from work
due to a medical condition that is made worse by the miner's normal job duties does not
constitute a work refusal. Perando v. Mettiki Coal Corp., 10 FMSHRC 491, 494-95 (Apr. 1988);
Dykhoffv. U.S. Borax, Inc., 22 FMSHRC 1194, 1199 (Oct. 2000). In Perando, Ms. Perando had
contracted industrial bronchitis from her exposure to coal dust in the mine. She argued that her
protected activity was her request to work in a less dusty environment coupled with her doctors'
letters that stated that she should no longer be required to work underground. The Commission
held that neither "Perando' s acceptance of Mettiki 's offer of extended sick leave nor her request
while on sick leave for a transfer to a surface position constitutes a work refusal." 10 FMSHRC
at 495. As in Perando, there was no work refusal here. Sheperd's request that he be given work
that did not involve heavy lifting and the letters from his doctors asking that he not be required to
lift heavy objects is not a work refusal.
Sheperd believes that if he had refused to work, his refusal would have been protected by
section 105(c). The anti-discrimination provisions of the Mine Act were designed to protect a
miner from having to work in the face of hazards created by his employer. For example, if a
mine operator requires a miner to work around equipment that has exposed moving machine

133

parts that are not guarded, the miner could reasonably and in good faith refuse to perform work
around the equipment until guards were installed on the machinery to protect him. Section
105(c) of the Mine Act protects against hazardous conditions present in the work environment
that are under the control of the mine operator rather than problems related to a particular miner.
See Price v. Monterey Coal Co., 12 FMSHRC 1505, 1519 (Aug. 1990) (Commissioner Doyle
concurring). "While a particular miner may hold a good faith, reasonable belief that it is unsafe
or unhealthy for him or her to [lift and throw heavy bags of bentonite because of a back injury he
sustained at work or to operate equipment while taking prescription medication for his injury], I
do not believe that these are rights protected by the Mine Act or that Congress intended the
operator to be charged with discrimination for failing to accommodate them, irrespective of the
seriousness of the hazard." Id. The Mine Act was not designed to "provide continuing
compensation or disability benefits for individuals who, because of certain physical impairments
or injuries, would find working most jobs in the mining industry impossible." Collette v. Boart
Longyear Co., 17 FMSHRC 1121, 1126 (July 1995) (AU).
Sheperd did not have the right under section 105(c) to refuse to perform his normal job
assignments when management did not give him light duty work. Section 105(c) does not grant
a miner the right to refuse his assigned duties because he is no longer capable of performing them
as a result of an injury. The injuries that Mr. Sheperd sustained are obviously quite devastating
and lamentable. Because of these injuries, he will no longer be able to perform the type of work
that is typically required in the mining industry. Nevertheless, the Mine Act was not designed to
remedy such problems. "It is clearly not the purpose of the Act, but rather worker's
compensation, social security disability, and other similar laws to provide loss of income
protection under these circumstances." Collette, at 1126.
It appears that Sheperd started taking strong prescription medicine such as muscle
relaxers and pain medication after he was injured. MSHA issued citations in January 2003 as a
result of these allegations. Sheperd may have created a hazard to himself and others because he
continued working at the plant while taking these medications. This fact does not establish that
Sheperd engaged in protected activity, however. It merely demonstrates that he was not capable
of performing work that was required by his job while taking these medications.
Sheperd also alleges that he was treated differently from other injured employees because
he was not given light duty assignments while other injured employees were. Assuming that to
be the case, it does not change the result because there can still be no showing that he engaged in
protected activity in this case. While such disparate treatment may have been unfair, the
Commission has cautioned its administrative law judges that the "Commission does not sit as a
super grievance board to judge the industrial merits, fairness, reasonableness, or wisdom of an
operator's employment policies except insofar as those policies may conflict with rights granted
under section 105(c) of the Mine Act." Delisio v. Mathies Coal Co., 12 FMSHRC 2535, 2544
(December 1990) (citations omitted). As discussed above, requiring Mr. Sheperd to perform his
standard job duties after he was injured did not violate section 105(c) and there is no evidence
that Black Hills failed to assign him light duty work because of activity protected under the Mine

134

Act. In addition, I cannot draw such an inference from the record in this case.

ID. ORDER
For the reasons set forth above, Black Hills Bentonite' s motion to dismiss is GRANTED
and the complaint of discrimination filed by Jason C. Sheperd against Black Hills Bentonite
under section 105(c) of the Mine Act is DISMISSED.

Richard W. anning
Administrative Law Judge

Distribution:

Mr. Jason C. Sheperd, P.O. Box 1671, Mills, WY 82644-1671 (Certified Mail)
Karen L. Johnston, Esq., Jackson Kelly, 1099 18th Street, Suite 2150, Denver, CO 80202-1958
(Certified Mail)

RWM

135

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

March 18, 2003
DISCRIMINATION PROCEEDING

CASEY J. MAYBERRY,
Complainant

Docket No. WEST 2002-561-D
DENV CD 2002-14

v.

Mine l.D. 05-04452
Sanborn Creek Mine

OXBOW MINING, LLC,
Respondent

DECISION
Appearances:

Casey J. Mayberry, Hotchkiss, Colorado, pro se;
James T. Cooper, Oxbow Mining, LLC, Somerset, Colorado, for
Respondent.

Before:

Judge Manning

This case is before me on a complaint of discrimination brought by Casey J. Mayberry
against Oxbow Mining, LLC, ("Oxbow") under section 105(c)(3) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. §815(c)(3) (the "Mine Act"). Mr. Mayberry alleges that he was
fired by Oxbow after he called the Department of Labor's Mine Safety and Health
Administration ("MSHA") to complain about ventilation at the mine. An evidentiary hearing
was held in Delta, Colorado. For the reasons set forth below, I find that Mr. Mayberry did not
establish that Oxbow discriminated against him in violation of section 105(c) of the Mine Act.

I. BACKGROUND AND SUMMARY OF THE EVIDENCE
Oxbow operates the Sanborn Creek Mine, an underground coal mine, in Delta County,
Colorado. Althqugh Oxbow employs miners, it also obtains miners through a temporary
employment agency called Rocky Mountain Miners ("Rocky Mountain") when it needs
additional miners on a temporary basis. Mr. Mayberry started working at the mine in August
2001 as an employee of Rocky Mountain. Mayberry was not on Oxbow's payroll but was a
temporary contract miner who was paid on an hourly basis by Rocky Mountain. He worked on
the graveyard shift; a non-production shift, rock dusting and cleaning up around conveyor belts.
(Tr. 8).

136

Mayberry testified that in mid-October 2001, he called MSHA to complain about
ventilation in the longwall section. (Tr. 9). This safety complaint to MSHA is not mentioned in
the written discrimination complaint that he filed with MSHA on June 4, 2002. Indeed, I first
learned about this allegation at the hearing because there is no mention of a safety complaint in
the official Commission file. He testified that he discussed this October safety complaint with
the MSHA investigator during her investigation of his discrimination complaint. Mayberry
testified that he called MSHA in October to complain about the ventilation curtains in the
longwall section. He stated that an MSHA inspector came to the mine to investigate his safety
complaint and he believes that MSHA issued a citation. Id. He testified that the MSHA
inspector did not talk to him when he came to the mine to inspect the ventilation in the longwall
section.
On or about October 26, 2001, Mayberry talked to Brad Hanson and Lou Graco at Bowie
Resources Limited, another coal mine operator in Delta County, to see if he could get a job there
as a permanent employee. Mayberry was offered a position at Bowie Resources and he accepted
the job. (Tr. 16). A few days later, Mayberry told James Cooper, Oxbow's vice president of
operations, that he had taken a position with Bowie Resources and he gave Cooper notice that he
would no longer be working at the Sanborn Creek Mine for Rocky Mountain. He was scheduled
to start working for Bowie Resources on November 15, 2001.
At about 2:00 am on November 8, 2001, Mr. Mayberry was injured at the Sanborn Creek
Mine when a rock fell from the roof and hit his left foot. (Tr. 12, 25-26). Mayberry was rolling
up dust hose at the time. He estimated that the rock weighed between 45 and 65 pounds and
measured about 1Y2 feet by 2 feet. Cameron Rountree, another miner on the crew, attempted to
help Mayberry and was struck on the hand by falling rock. (Tr. 26). After Mayberry was
removed from the mine, an air cast was put on his leg and he was taken to Delta County
Memorial Hospital. The extent of his injuries was not immediately known because his foot was
swollen. On November 11, 2001, local physicians could not determine if he was seriously
injured. (Tr. 16). He subsequently saw a specialist in Grand Junction, Colorado. Mayberry was
eventually diagnosed with "peripheral nerve damage, either severed or beyond repair." (Tr. 14,
20). It was later determined that he "sustained a twelve percent (12%) scheduled impairment to
lower left extremity." ("Full and Final Settlement Agreement and Motion for Approval" filed
with the Colorado Division of Worker's Compensation~ Tr. 14). Mayberry was on crutches for
several months as a result of his injury and did not work for Rocky Mountain at the Sanborn
Creek Mine after November 8.
At about 7:30 am on November 8, 2001, Mayberry returned to the bath house at the mine
to retrieve his belongings and his truck. Mayberry testified that Fred English, the assistant safety
director at the mine, approached him. Mayberry testified that English said that he knew that
Mayberry made the safety complaint to MSHA and that "Oxbow does not appreciate complaints
to MSHA." (Tr. 14, 21-22). Mayberry said that English continued by saying that if "I have a
problem with the way they do things, I should take it up with management or seek employment
elsewhere." (Tr. 14).
137

At some point after November 11, 2001, Mayberry called Brad Hanson at Bowie
Resources to tell him that he could not start working on November 15 because he was injured
and asked if he could start working at a later date. (Tr. 17). Mr. Hanson advised him that Bowie
Resources could not hold the position open for more than two weeks, so the offer of employment
was withdrawn. Mayberry testified that he then went to see Cooper to tell him "to pull that twoweek notice." (Tr. 18). Mayberry believed that the "two-week notice was revoked automatically
once he was injured." Id. Cooper told him that, although he was sorry, Oxbow could not offer
him a position. (Tr. 19). Cooper advised Mayberry that he had only been a contractor at Sanborn
Creek and "part of being a contractor is running that risk." Id. Mayberry called Cooper several
times after that to try to get his old job back without success. Mayberry maintains that he
engaged in protected activity when he called MSHA to complain about ventilation in the
longwall section. (Tr. 21). He believes that the adverse action was the failure of Oxbow to
rehire him after he had revoked his two-weeks notice and the intimidation he received from
English on the morning of November 8. (Tr. 21, 71-73).
Mayberry received a medical release to return to work in late March or early April 2002.
(Tr. 20). Soon thereafter he started working for Rundle Construction Company, another
contractor, which "does earth moving for Oxbow." Id. He worked for Rundle Construction at
the Sanborn Creek Mine from April 2002 through October 2002 when he was laid off. (Tr. 2324). On June 4, 2002, Mayberry filed his discrimination complaint against Oxbow with MSHA.
By letter dated August 20, 2002, MSHA advised Mayberry that it determined that Oxbow had not
discriminated against him. Mayberry filed this case with the Commission on September 20,
2002.
Cameron Rountree testified for Mayberry. Rountree was in the bath house on the
morning of November 8, 2001. Rountree testified that English approached them to find out what
happened that shift. (Tr. 27). He took a quick statement from both of them about the accident.
Rountree testified that English then looked at Mayberry and said, "this is a small coal mining
community ... and we don't appreciate you calling MSHA." (Tr. 27-28). Rountree said that
English told Mayberry that "you should talk to your foreman or upper management before you
take that action." (Tr. 28). Rountree stated that English's tone of voice was firm and he seemed
agitated.
Mr. English testified that, although he took a statement from Mayberry about the
accident, he did not discuss an MSHA complaint with Mayberry. (Tr. 32). English stated that a
number of MSHA complaints have been made at the mine and he does not know who made these
complaints. Id. English testified that he was not aware that Mayberry phoned in a complaint to
MSHA. (Tr. 33). English was adamant that on November 8, 2001, he did not know that
Mayberry had complained to MSHA about safety conditions at the mine and that he did not have
any discussion with Mayberry about safety complaints to MSHA. (Tr. 38-41, 75). In addition,
English testified that, during mine safety and health training, company representatives tell miners
that the company has an open door policy to bring safety complaints and that if a miner is not
satisfied with management's response "then by all means contact the Mine Safety and Health

138

Administration." (Tr. 40). English further stated that "we do not have a problem with those calls
[to MSHA]." Id. MSHA inspectors are instructors at the training.
James Cooper testified that he had only two face-to-face contacts with Mayberry. The
first meeting was when Mayberry came into his office in late October 2001 to tell him that he
would only be working for Rocky Mountain for two more weeks because he was going to work
at the Bowie Mine. (Tr. 44). Cooper wished him good luck and called Randy Litwiller,
Oxbow's production superintendent, to tell him that Mayberry was leaving. Oxbow was hiring a
few permanent full time employees at that time and so Cooper asked Litwiller if he would be
interested in hiring Mayberry as an Oxbow employee. (Tr. 45). A few days later, Litwiller told
him that he had talked to a few people who had worked with Mayberry and that he was not
interested in hiring him. (Tr. 45; 58-59).
Cooper testified that the second meeting he had with Mayberry occurred the day before
his accident. (Answer to Discrimination Complaint; Tr. 45, 73). At that time, Mayberry asked
Cooper if he could stay on at the Sanborn Creek Mine as an Oxbow employee because he would
·~ust as soon stay at Oxbow." (Tr. 45). Cooper replied that he did not have a job for him. When
Mayberry talked to him, Cooper understood that Mayberry wanted to stay on as a full-time
Oxbow employee, not as a Rocky Mountain employee. (Tr. 55-56). Mayberry seemed interested
in the benefits that Oxbow offered. (Tr. 58). After Mayberry's accident on November 8, 2001,
Cooper said that he received a voice mail message on his phone from Mayberry that was "very
belligerent and loud and rude." (Tr. 53). Cooper testified that he was not aware of Mayberry's
safety complaint to MSHA until he met with him to discuss settling this case in response to the
prehearing order. (Tr. 47, 73-74).
Mr. Litwiller testified that he did not know that Mayberry had filed a safety complaint
with MSHA when he discussed with Cooper whether he would be interested in hiring Mayberry
as a permanent, full-time employee. (Tr. 60). Litwiller testified that when a Rocky Mountain
employee gives notice that he is leaving, Litwiller talks to his supervisor to find out if he is a
"real good hand." (Tr. 62). If the supervisor replies that Oxbow will not be "losing anything" by
letting him go, then no job offer is made. Id. Litwiller has no specific recollection of his
discussions about Mayberry. (Tr. 63). Litwiller also stated that in November 2001 the total
workforce at the mine was about 230 people (Tr. 61).

II. DISCUSSION WITH FINDINGS OF FACT
AND CONCLUSIONS OF LAW
Section 105(c) of the Mine Act prohibits discrimination against miners for exercising any
protected right under the Mine Act. The purpose of the protection is to encourage miners "to
play an active part in the enforcement of the [Mine] Act" recognizing that, "if miners are to be
encouraged to be active in matters of safety and health, they must be protected against any
possible discrimination which they might suffer as a result of their participation." S. Rep. No.
181, 95lh Cong., P 1 Sess. 35 (1977), reprinted in Senate Subcommittee on Lab~r, Committee on

139

Human Resources, 95th Cong., 2°d Sess., Legislative History of the Federal Mine Safety and
Health Act of 1977 at 623 (1978). "Whenever protected activity is in any manner a contributing
factor to the retaliatory conduct, a finding of discrimination should be made." Id. at 624.
A miner alleging discrimination under the Mine Act establishes a prima facie case of
prohibited discrimination by presenting evidence sufficient to support a conclusion that he
engaged in protected activity and suffered adverse action motivated in any part by that activity.
Secretary of Labor on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-800
(October 1980), rev'd on other grounds, 663 F.2d 1211 (3d Cir. 1981); Secretary of Labor on
behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981 ); Driessen v.
Nevada Gold.fields, Inc., 20 FMSHRC 324, 328 (Apr. 1998). The mine operator may rebut the
primafacie case by showing either that no protected activity occurred or that the adverse action
was in no part motivated by the protected activity. Pasula, 2 FMSHRC at 2799-800. If the mine
operator cannot rebut the prima facie case in this manner, it nevertheless may defend by proving
that it was also motivated by the miner's unprotected activity and would have taken the adverse
action for the unprotected activity alone. Pasula at 2800; Robinette, 3 FMSHRC at 817-18; see
also Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (4th Cir. 1987).
There can be no question that calling MSHA to complain about safety and health
conditions at a mine is an activity protected under the Mine Act. In addition, if a mine operator
takes any adverse action against a miner for making such a complaint, a violation of section
105(c) has been established. In this case, however, I find that Mr. Mayberry did not establish that
he was discriminated against in violation of the Mine Act, as discussed below.
The discrimination complaint filed by Mayberry does not mention that he made a safety
or health complaint to MSHA. The discrimination complaint also does not state that he was
denied the opportunity to continue working for Rocky Mountain or Oxbow because he made a
safety complaint. Mayberry' s discrimination complaint first describes his accident and the fact
that he had given Oxbow notice that he was leaving because he obtained a job at Bowie
Resources. The complaint then states that Bowie Resources told him that it could not hold the
job open for him. The remainder of the discrimination complaint states:
I spoke to Jim Cooper again to revoke my 2 week notice and he
told me I was fired. He said that Randy Litwiller told him that I
had given my notice and that it was too bad. Neither one of them
seemed to care that I was hurt and now unemployed with a family
to take care of.

Mr. Cooper testified that Mayberry did not mention that he had called MSHA to complain about
safety or health conditions until the end of their settlement discussions prior to the hearing in this
case. As stated above, none of the pleadings or documents filed with the Commission mention
prior safety or health complaints. At the hearing, I asked Mayberry to describe what conditions
he had complained about in October 2001 and his answer was vague and somewhat inconsistent.
140

First, he testified that he complained because the ventilation curtains "were hung in front of the
gob along the longwall" and that they were blocking the methane detectors. (Tr. 10). Then he
stated that the curtains "were keeping the gob air in that specific area." (Tr. 10). Finally, he
testified that "they weren't ventilating anything down there .... " Id. Mayberry testified that he
discussed his prior safety complaint with the MSHA investigator who investigated his
discrimination complaint. (Tr. 90). The fact that Mayberry did not refer to a prior safety
complaint to MSHA until late in this proceeding raises questions in my mind. Nevertheless, for
purposes of this decision, I will assume that in mid-October 2001 Mayberry called MSHA to
complain about safety conditions in the mine. Consequently, I find that Mayberry engaged in
protected activity.

I find, however, that Mayberry did not establish that Oxbow's decision not to hire him
was motivated in any part by his protected activity. First, it must be noted that section 105(c)
protects applicants for employment as well as miners. An applicant for employment establishes a
violation of section 105(c) if he proves that a mine operator did not hire him because he had
complained to MSHA about safety conditions while employed at another mine. I find that
Mayberry was not "fired" from his temporary job at the mine with Rocky Mountain because he
gave notice to Cooper that he was leaving for another job. He voluntarily quit his job with
Rocky Mountain. The issue is whether Oxbow's decision not to consider him for a permanent
full-time job with the company was motivated in any part by the fact the he called MSHA to
complain about ventilation in October 2001.·
Mayberry testified that English confronted him about his call to MSHA on the morning of
November 8, 2001 and that he felt intimidated by English. Mr. Rountree also testified that
English told Mayberry that Oxbow did not appreciate his call to MSHA. English, on the other
hand, denied making such statements and denied that he even knew that Mayberry had made a
safety complaint. I credit the testimony of Mr. English for a number of reasons. As noted above,
Mayberry did not include this allegation or any assertion that he had made a safety complaint to
MSHA in his discrimination complaint that he filed with MSHA on June 4, 2002. Although
Mayberry testified that he raised this issue with the MSHA investigator, neither Cooper nor
English knew anything about it. Indeed, Cooper credibly testified that he did not become aware
that Mayberry was predicating this discrimination case on a prior safety complaint to MSHA
until he discussed settlement with Mayberry after he received the preheating order issued in this
proceeding. I did not become aware of this claim until the hearing because it was not included in
any of Mayberry' s filings.
·

Mayberry argues that when he asked to have his "two-weeks notice" revoked he wanted
to continue working at the mine as a Rocky Mountain contract employee or as an Oxbow employee.
Since his work as a contract employee was by the hour for time worked, he could not have returned
as a Rocky Mountain employee as a result of his injury. As discussed above, he was not given a
medical release to return to work until late March 2002. Oxbow may not have had an underground
position available at that time. Nevertheless, my holding in this case would also apply if the adverse
action was Oxbow's refusal to take him back as a temporary Rocky Mountain contract employee.
*

141

English testified that he has worked for Oxbow for eleven years. He denied that he had
ever discussed an MSHA safety complaint with Mayberry. It is highly unlikely that English
would have approached Mayberry about an MSHA safety complaint the morning of November 8
because Mayberry was leaving the mine as a result of an injury. Mayberry was a contract
employee from Rocky Mountain, not a permanent Oxbow employee, who would not be working
at the Sanborn Creek Mine for at least a few weeks, if ever again, because he had been injured.
Mayberry was on crutches for a considerable length of time and was paid for hours that he
actually worked. There would have been no reason for English to raise this issue at that time. I
observed Mr. English's demeanor at the hearing and he impressed me as someone who chooses
his words quite carefully. In addition, as the assistant safety manager, he knew that such
statements would set the company up for a discrimination suit if any adverse action were taken
against Mayberry. English's testimony at the hearing, including his description of MSHArequired safety training, demonstrates that he has a rather sophisticated understanding of the
requirements of the Mine Act including the anti-discrimination provisions of section 105(c). I ·
find that English did not confront Mayberry on the morning of November 8 about Mayberry' s
call to MSHA. I also credit English's testimony that he did not know about Mayberry's call to
MSHA.

I credit the testimony of Cooper that he did not know that Mayberry had called MSHA in
October 2001 until Mayberry told him about it after their settlement efforts failed a few months
prior to the hearing. Finally, I credit the testimony of Litwiller that he did not know about
Mayberry's safety complaint when he discussed Mayberry's employment status with Cooper.
In determining whether a mine operator's adverse action is motivated by the miner's
protected activity, the judge must bear in mind that "direct evidence of motivation is rarely
encountered; more typically, the only available evidence is indirect." Secretary of La.boron
behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2510(November1981), rev'd on
other grounds, 709 F.2d 86 (D.C. Cir 1983). "Intent is subjective and in many cases the
discrimination can be proven only by the use of circumstantial evidence." Id. (citation omitted).
In Chacon, the Commission listed some of the more common circumstantial indicia of
discriminatory intent: (1) knowledge of the protected activity; (2) hostility or animus toward the
protected activity; (3) coincidence in time between the protected activity and the adverse action;
and (4) disparate treatment of the complainant. See also Hicks v. Cobra Mining, Inc., 13
FMSHRC 523, 530 (April 1991).
The alleged adverse action in this case is Oxbow's failure to hire him as a permanent
Oxbow employee in November 2001. I find that Mayberry did not establish that Oxbow's failure
to take him back was motivated in any part by protected activity, taking into consideration
circumstantial evidence of discriminatory intent. Considering the factors set forth in Chacon, for
example, I find that Oxbow management did not have knowledge of the protected activity and
did not display any hostility or animus toward the protected activity. Mayberry worked at the
Sanborn Creek Mine for Rundle Construction from April 2002 through October 2002. In
addition, there has been no showing that Mayberry was treated differently from other Rocky
142

Mountain employees who gave notice that they were leaving. I find that Oxbow's failure to
"revoke" Mayberry's notice that he was leaving his job with Rocky Mountain and its failure to
hire Mayberry as a permanent employee were not motivated in any part by Mayberry's protected
activity.

ill. ORDER
For the reasons set forth above, the discrimination complaint fiJed by Casey J. Mayberry
against Oxbow Mining, LLC, under section 105(c) of the Mine Act is DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:
Mr. Casey J. Mayberry, P.O. Box 863, Hotchkiss, CO 81419-0863 (Certified Mail)
James T. Cooper, Vice President, Oxbow Mining, P.O. Box 535, Somerset, CO 81434-0535
(Certified Mail)

RWM

143

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W. Suite 9500
Washington, DC 20001-2021

March 21, 2003
SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMJNISTRATION,
on behalf of ANDREW J. GARCIA,
Complainant

DISCRIMJNATION PROCEEDING
DOCKET NO. WEST 2001-14-DM
RMMD 00-12

v.
COLORADO LAV A, INC.,
Respondent.

Antonito Plant
Mine ID 05-04232

DECISION ON REMAND
Appearances: Mark R. Malecki, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for the Complainant; Mark Nelson, Esq., Harris, Karstaedt,
Jamison & Powers, Englewood, Colorado, for the Respondent.
Judge Weisberger

Before:

INTRODUCTION
This case is before me based upon a decision by the Commission, 24 FMSHRC 350
(2002). vacating and remanding for further proceedings, my initial decision, which had granted
Colorado Lava, Inc.'s motion to dismiss a discrimination complaint filed by the Secretary of
Labor on behalf of Andrew Garcia.

I.

Factual and Procedural Background as Found by the Commission.

The Commission, 24 FMSHRC supra, at 351 - 353, set forth its findings relating to the
facts in this case as follows:
The complainant, Andrew Garcia, worked as a front-end loader
operator at Mountain West Colorado Aggregates ("MWCA") from
January to June 1997. 23 FMSHRC at 213. He then worked as a
truck driver in MWCA's truck division from June 1997 to January
2000, and subsequently as a front-end loader operator at the
railroad shipping yard in MWCA's Antonito bagging facility from
January to June 2000. Id. ; Tr. 21. Robert Duran was also
employed a loader operator in MWCA' s railroad yard. 23
FMSHRC at 213.

144

In October 1999, Garcia tagged out a loader because the
parking brake did not work. Id. at 213-14. The following day,
Garcia told David Mccarroll, the plant manger and Garcia's
supervisor, that the parking brake on the loader was not working.
Id. at 214. Mccarroll responded that the loader did not need a
parking brake, and ordered Garcia to continue using the loader. Id.
Garcia complied and later complained to MSHA. Id. at 214, 218.
As a result, MSHA came to the Antonito site to inspect the loader,
issued a citation to MWCA, and initiated an investigation to
Mccarroll under section llO(c) of the Mine Act, 30 U.S.C. §
820(c). Id. at 214.
Shortly after the incident, McCarroll learned of Garcia's
complaint to MSHA, and when he was alone with Garcia, asked
him "in a high toned voice" about the complaint. Id. Garcia
denied filing the complaint. Tr. 34. According to Garcia,
Mccarroll responded, "You know all about it," and "Bull. It will
all come out in the wash." Tr. 255-56. Garcia also testified that on
another occasion in March 2000, when he was unable to load some
marble chips because they were frozen, Mccarroll swore at him in
a loud voice. 23 FMSHRC at 214. McCarroll testified that the was
upset with Garcia for complaining to MSHA, acknowledged that
he considered Garcia's complaint an example of his "trouble
mak[ing]," and stopped speaking to Garcia socially. 23 FMSHRC
at 214, 217; Tr. 224-27.
Sometime in the spring of 2000, Ronald Bjustrom, the
eighty-percent owner of Colorado Lava, became interested in
purchasing MWCA's Antonito facility. 20 FMSHRC at 215.
Bjustrom visited the facility on four occasions prior to Colorado
Lava's purchase on June 5, 2000. Id. During this time, Bjustrom
decided to eliminate several positions, and asked Mccarroll his
opinion as to what jobs could be eliminated. Id. Mccarroll
suggested a railroad yard loader operator position and a mechanic
position. Id. Bjustrom also asked McCarroll which MWCA
employees were weak. Id. McCarroll told Bjustrom that Garcia
and four other employees were weak, 1 and that Garcia caused
trouble, tried to stir up trouble between employees, was a poor
operator, abused equipment, and had filed union grievances. Id.
Garcia was the only employee about whom Mccarroll said only
negative things. Id. Bjustrom testified that his conversations with

1

However, loader operator Duran testified that he supervised Garcia at the rail yard, and found
him to be a satisfactory worker. Tr. 291-92.

145

Mccarroll had no bearing on which MWCA employees would be
rehired by Colorado Lava. Id.
In late May or early June 2000, prior to the interviews on
June 5, Bjustrom told Mccarroll that he would be retained as the
plant manager. Tr. 100-01. Also prior to June 5, Bjustrom
retained Terry Kissner, who was not an employee of Colorado
Lava, to do the hiring. 23 FMSHRC at 215-16. Kissner had done
hiring for Bjustrom in the past.2 Id. at 215 ·
On June 5, Kissner interviewed the MWCA employees
individually according to Bjustrom's instructions, which included
asking the applicants the same questions from the booklet, asking
the mechanics additional questions, including whether they would
accept another position, and eli~inating one railroad year loader
operator position and one mechanic position. Id. at 215-16; Tr.
174. Kissner testified that, with respect to Garcia, he did not look
at his personnel file, letters of recommendation, past safety record,
or production levels, and that the interviews were a formality. 23
FMSHRC at 216. He also testified: that he did not review the
personnel files of any of the employees he interviewed; that before
the day of the interviews, he had never visited the Antonito facility;
that he had no personal knowledge of the MWCA employees; and
that while he spoke with Mccarroll "as few as three times," he did
not meet McCarro)] until the day of the interviews and never
discussed the MWCA employees with him. Id. at 215-16 Tr. 159,
178. Bjustrom testified that Kissner made the final decision about
which employees to rehire, and that he (Bjustrom) did not
participate in that decision, although he retained the ultimate
authority to hire. 23 FMSHRC at 215, 220.
Garcia testified that on June 1, 2000, he was told of the sale
of MWCA' s Antonito facility to Colorado Lava and that all
employees would be rehired, but was not informed that any jobs
would be eliminated. Tr. 39-40. Garcia also testified that on the
morning of June 5, Bjustrom gave the employees application
packets, and scheduled each employee for an interview. Tr. 40-41.
At the interview, Kissner did not inform Garcia that one loader
operator position at the rail yard was being eliminated. Tr. 42, 177.
On June 6, 2000, Colorado Lava purchased MWCA and

2

Bjustrom received from his banker a booklet of interview questions, which he have to Kissner,
to use during the interviewing of the MWCA employees. 23 FMSHRC at 215.

146

rehired all of the MWCA employees except Garcia, and Ernie
Lucero, a mechanic. 23 FMSHRC at 216 & N.2. After Garcia
learned that he was not going to be rehired, he secured a job with
MWCA which is farther from his home, has a lower pay scale, and
fewer incentives than his former position at the Antonito railroad
yard.facility. Id. at 215. Bjustrom testified that he first learned
about Garcia's complaint to MSHA about a week or two after the
decision was made not to hire him. Tr. 143-44.

II.

The Commission's Decision

The Commission found that substantial evidence supported the initial decision that Garcia
had engaged in protected activity when he complained to Mccarroll and MSHA that the parking
brake on the front-end loader was operational, and also that the operator, Colorado Lava, took
adverse action against Garcia when it declined to hire him. Thus, the threshold issue before the
Commission, and on remand, is whether the Secretary established its prima facie case that the
adverse action taken by Colorado Lava was motivated in any part by Garcia's protected activity.
The Commission noted that in a prior decision, Secretary on behalf of Chacon v. Phelps Dodge
QQ!Jl..., 3 FMSHRC 2508, 2510, (Nov 1981), rev'd on other grounds, 709 F. 2nd 86 (D.C. Cir.
1983), supra, it had identified several indicia of discriminatory intent" ... including: (1)
knowledge of the protected activity; (2) hostility or animus toward protected activity; (3)
coincidence in time between the protected activity and the adverse action; and (4) disparate
treatment of the complainant." 24 FMSHRC at 354.
The Commission held that the record evidence of disparate treatment toward Garcia by
Colorado Lava was not considered fully. The Commission, id. , restated the finding in Bradley v.
Belva Coal Co. 4 FMSHRC 982, 992 (June. 1982), that circumstantial evidence of discriminatory
motivation and reasonable inferences drawn therefrom may be used to sustain a prima facie case.
The Commission, 24 FMSHRC, supra, at 354 -355, noted that the initial decision pointed to
evidence of indicia of disparate treatment e.g.: (1) Doran was chosen over Garcia for the loader
operator position because Doran had more experience than Garcia, on the other hand Vondrak
who had less experience than Lucero was hired over Lucero as a mechanic; (2) that Lucero, the
only other employee not rehired was offered another position at Colorado Lava, but Garcia was
not; and (3) when considering which positions to eliminate Bjustrom only evaluated the loader
operator and mechanic positions, and not other positions at the site. In addition, the Commission
noted other evidence of record that "could" support a finding of disparate treatment (24
FMSHRC at 355). The Commission referred to findings in the initial decision that Kissner
wanted to hire the best qualified employees for the loader operator and the mechanic positions,
and testified that he reviewed the applications for these two positions prior to making his
decision. It was found in the initial decision that Kissner stated that he looked at work history
and tenure when he decided to hire Doran other Garcia for the loader operator position but
admitted that he did not review Garcia's personnel file, letters of recommendation, safety record,
or production level when considering whom to hire.

147

In addition, the Commission found that the record indicates that on approximately June 7,
2000, after Colorado Lava assumed ownership of the subject operation, Mccarroll hired Jeremy
Gallegos, a former MWCA employee who was not working for the company at the time of its
purchase by Colorado Lava, to fill a bagger position that had been vacated prior to Colorado
Lava' s purchase on June 5. The Commission noted that Gallegos apparently had experience as a
bagger. The Commission also noted that Garcia, while still employed at the Antonito facility
was being trained as a bagger and had filled in as a bagger three or four times prior to June, but
was not considered for the vacant position. The Commission cited as fact that although Gallegos
had experience as a bagger, Garcia was also experienced as a bagger and more specifically with
operations at the Antonito facility. The Commission concluded that "despite Garcia's
availability when the bagger position was open, he was not considered for the position." (23
FMSHRC at 355.) Additionally, the Commission noted that in spite of McCarroll's
recommendation that Bjustrom retain only one rail yard employee after assuming operations at
the Antonito facility Colorado Lava continued to use two employees at the rail yard; that
Mccarroll testified that after June 5 a second employee of the Antoni to facility worked at the rail
site with either Doran or himself, including George Ruybal, Brian Kent, and Joe Padiolo, who
were former MWCA employees rehired by Colorado Lava; that McCarroll testified that prior to
June 5 Ruybal and Kent did not have experience operating the front-end loader and were being
trained. The Commission noted that Doran confirmed Mccarroll' s testimony that two employees
continued to work at the rail yard site after June 6.
The Commission, 24 FMSHRC, supra, at 555 directed that, consistent with Chacon,
supra, ... "the Judge should consider all the evidence tending to show improper motivation,
including that of disparate treatment of the miner." In a footnote, 24 FMSHRC at 356, n. 6, the
Commission indicated that the initial finding that Kissner lacked knowledge regarding Garcia's
protected activity and animus towards him is not dispositive of the prima facie case issue. The
Commission also stated that"... before the Judge again reaches a conclusion regarding the
strength of this rebuttal evidence, we would expect him to consider the Secretary's arguments for
imputing McCarroll's knowledge of and animus toward Garcia's safety complaints to Bjustrom
or Kissner." Id.

III.

DISCUSSION3

The Commission, 24 FMSHRC supra. at 355, held that in the initial decision the analysis
of motivation was incomplete under Chacon. supra, and that, "consistent with Chacon. supra.
the Judge should consider all the evidence tending to show improper motivation, including that
of disparate treatment of the miner". In compliance with this holding and directive, cognizance
is taken of the following indicia of discriminatory intent which had been initially listed in
Chacon. supra. as follows: (1) knowledge of the protected activity; (2) hostility or animus toward
protected activity; (3) coincidence in time between the protected activity and the adverse activity;

3

Subsequent to the hearing the Secretary proffered Sec. Ex. 5 along with a motion in support of
its admission. This proffer was not objected to by Colorado Lava. Accordingly the record is re-opened
for the limited purpose of admitting in evidence Sec. Ex. 5.

148

and (4) disparate treatment of the complainant.

A.

Knowledge of the Protected Activity, and Hostility or Animus Toward
Protected Activities

Garcia engaged in the following protected activities while an employee of MWCA prior
to the time it was purchased by Colorado Lava, a totally independent entity: (1) Garcia informed
his supervisor, Earl Gonzales, that a loader was tagged out because the brake did not work, and
(2) Garcia told Mccarroll, another supervisor at MWCA, that the loader had been tagged out
because of problems with the parking brake. These two individuals were the only agents of
MWCA who had actual knowledge of Garcia's protected activities. There is no direct evidence
that any of Colorado Lava's agents had actual knowledge of these specific activities. The only
individual who had expressed any animus towards Garcia was Mccarroll. These expressions of
animus occurred while both were employees of MWCA, prior to its purchase by Colorado Lava.
Bjustrom, who has an 80 percent ownership interest in Colorado Lava, had the ultimate authority
to hire former employees from MWCA. However, he delegated that decision to Terry Kissner
who subsequently interviewed employees of UMWA, and did not select Garcia. I observed
Bjustrom's demeanor while testifying and found him to be a credible w itness. Accordingly, I
accept his testimony that, prior to the time Colorado purchased MWCA, Mccarroll had told him
that Garcia was a weak employee, not a good operator, and had filed grievances, but this
information did not have any bearing on the decision on June 5 regarding which employees of
MWCA would be hired by Colorado Lava. Further, based on observations of Bjustrom's
demeanor, I find his testimony credible that he not did take any part in the hiring decision, and
that it was Kissner who made the final decision in that regard, and that he had delegated this task
to Kissner, as the latter had done the hiring for him (Bjustrom), for eight years.

I also carefully observed the demeanor of Kissner, and found him to be a credible
witness. I therefore accept his testimony that he did not have any knowledge of the applicants
from MWCA before he interviewed them on June 5; and that the only time he had talked to
Mccarroll prior to June 5 had to do with ordering supplies. I also accept his testimony that he
did not consult with McCarroll before the interviews regarding the interviewees; did not consult
with Mccarroll after the interviews; and that McCarroll not provide him with any information
regarding the interviewees. I therefore find, that Kissner alone took the adverse action in not
hiring Garcia on June 5, but that he did not have knowledge of Garcia's prior protected activities.
Neither he nor Bjustrom manifested any animus toward Garcia prior to June 5.4
4

In a footnote, the Commission stated that before a conclusion is reached regarding the strength
of rebuttal evidence"... we would expect him to consider the Secretary's arguments for imputing
McCarroll's knowledge of and animus towards Garcia's safety complaints to Bjustrom or Kissner."
(Emphasis added.) (24 FMSHRC supra, at 356 n.6)
The graveman of the Secretary's argument in its post remand brief, on the issue of imputation of
McCarroll's animus and knowledge of protected activities, relates to their imputation to the new
corporate entity Colorado Lava on the basis of agency. I find this argument to be without merit as it is
beyond the scope of the remand. Also, most importantly, I note that on the date of the adverse action

149

B.

Coincidence in Time Between the Protected Activity and the Adverse
Action

The protected activities engaged in by Garcia occurred in October 1999. It was also on or
about that time that Mccarroll had expressed animus towards Garcia relating to these protected
activities. Mccarroll indicated that he continued to dislike Garcia. However, it is significant to
note that no adverse action was taken by MWCA against Garcia. Indeed, the adverse action that
was taken subsequently by Colorado Lava on June 6 was more that seven months subsequent to
the dates Garcia had engaged in the protected activities. I thus find that the Secretary has not
established a sufficiently close coincidence in time between the protected activity and the adverse
action to support an inference of improper motivation.

C.

Disparate Treatment of the Complainant.

As discussed above, based upon the findings of the Commission, which have become the
law of the case, I am constrained to find that it may be inferred that Garcia was the subject of
disparate treatment.

D.

Conclusions

The posture of this case before the Commission was whether Colorado Lava's motion to
dismiss, made at the conclusion of Complainant's case-in-chief should have been granted. The
quantum of evidence sufficient to establish a prima facie case at this point in a trial, is
"[e]vidence which, standing alone and unexplained, would maintain the proposition and warrant
the conclusion to support which it is introduced. An inference ... until proof can be obtained or
produced to overcome the inference." Black's Law Dictionary, (6th ed., 1990), at 1190. As set
forth by the Sixth Circuit, in order to establish a causal link, a plaintiff is required to proffer
evidence sufficient to raise the inference that her protected activity was the likely reason for the
adverse action. EEOC v. Avery Dennison Corp. 104 F 3d 858, 861 (6th Cir. 1997), (quoting
Zanders v. National R.R. Passenger Corp., 898 F 2d 1127, 1135 (6th Cir. 1990), (quoting Cohen

taken by Kissner, i.e. June 6, McCarroll had not yet been hired by Colorado Lava, and hence there was
not any principal agent relationship at that time. Also, I reject the Secretary's arguments that, in essence,
Bjustrom's delegation of the authority to hire to Kissner, and the manner in which Kissner conducted the
interviews raised inferences of improper motivation, and Bjustrom's and Kissner's knowledge of
Garcia's protected activities, and McCarroll's influence on the decisional process based on his animus
towards Garcia. I find this line of.reasoning to be too speculative, without foundation in the record, and
outweighed by the direct testimony of Kissner and Bjustrom, whom, based on their demeanor, I find to
be most credible witnesses.

150

v. Fred Meyer, Inc., 686 F. 2d 793, 796, (9th Cir. 1982)). 5
However, in the case at bar, subsequent to the Commission's decision, Colorado Lava
elected to rest on the basis of testimony elicited from the Secretary's witnesses, Bjustrom,
Kissner, and Mccarroll. Accordingly, at this stage of the proceedings, since Respondent has
adduced rebuttal evidence, in order to prevail the Secretary must " ....overcome the additional
obstacle of [Respondent's] rebuttal and convincingly demonstrate the existence of
discrimination. At that stage, he not only must present facts and evidence allowing inferences to
be drawn in his favor, but also must present a case that allows those inferences to be of
significant force as to overcome the [Respondent's] rebuttal or prove the rebuttal pretext" Id. In
the same fashion, it is established Commission case law that the Secretary has the ultimate
burden of proof of establishing discrimination under the Act. Secretary of behalf of Robinette v.
United Coal Co., 3 FMSHRC 803, 817 (1981), Secretary on behalf of Pasula v. Consolidation
Coal Co., 2 FMSHRC 2786, 2799 (Oct. 1980), rev' d on other grounds, sub nom. Consolidation
Coal Co. v. Marshall, 663 F 2d 1211 (3rd Cir. 1981). Hence, in order to prevail herein, the
Secretary must establish, by a preponderance of the evidence, that the adverse action was
motivated in any part by the protected activities.6 Id.
In analyzing the indicia of discriminatory intent as set forth in Chacon. supra. it might be
inferred that Garcia did suffer some degree of disparate treatment. However, I find that an
inference of discriminatory intent, based on disparate treatment, to be diluted to a high degree by
the lack of knowledge of the protected activities and lack of hostility or animus towards protected
activity by Colorado Lava. In reaching this conclusion I accord more weight to the direct
testimony of Bjustrom and Kissner, having found their testimony credible based upon their
demeanor, rather than inferences to be drawn regarding disparate treatment. I also note the lack
of significant coincidence in time between the protected activities and the adverse action. For
these reasons I find that the Secretary has failed to establish, by a preponderance of the evidence
(see Robinette, supra. Pasula, supra), that the adverse taken by Colorado Lava was motivated in
any part by Garcia's protected activities.

5

Avery Dennison, supra, involved alleged discrimination under T itle VII and 42 U.S.C. § 1981.
Its analysis of the burden required to establish a causal nexus between protected activity and adverse
action is analogous to discrimination under Section 105 of the Mine Act.
6

Subsequent to the Commission's decision 24 FMSHRC, supra, Garcia filed a statement in which
he stated that he does not intend to present further testimony" ... for the purpose of making out [his]
prima facie case of discrimination ...." The Secretary filed a statement that if it be found on remand that
the Secretary did not establish a prima facie case then it may not call witnesses to rebut the Judges'
finding. The Secretary reserved the right to call rebuttal or sur-rebuttal witnesses if the Judge,
Commission, or reviewing court finds that the Secretary and Garcia made out a prima facie case.

151

For all the above reasons, I find that the Secretary has failed to establish that Garcia was
discriminated against by Colorado Lava in violation of Section 105(c) of the Act, and that
accordingly this case shall be DISMISSED.

4e4-Administrative Law Judge

Distribution (Certified Mail)
Mark R. Malecki, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson Blvd.,
22"d Floor, West, Arlington, VA 22209-2247
Mark W. Nelson, Esq., Harris, Karstaedt, Jamison & Powers, PC, 282 Inverness Drive South,
Suite 400, Englewood, CO 80112-5816
/sc

152

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

March 27, 2003
DISCRIMINATION PROCEEDING

ARNOLD J. JISTEL,
Complainant

Docket No. CENT 2002-150-DM
SCMD02-05

v.

TRINITY MATERIALS, INC.,
Respondent

Trinity Materials
Mine ID 41-01163

DECISION
Appearances:

Jason M. Willett, Esq., Hinds & Willett, Waxahachie, Texas,
for Complainant,
David M. Curtis, Esq., Gardere Wynne Sewell LLP, Dallas, Texas,
for Respondent.

Before:

Judge Zielinski

This case is before me on a complaint of discrimination filed by Arnold Jistel pursuant to
section 105(c)(3) of the Federal Mine Safety and Health Act of 1977 ("the Act"), 30 U.S.C.
§ 815(c)(3). 1 Jistel alleges that Trinity Materials (''Trinity") discriminated against him by
terminating his employment on October 25, 2001, as a result of his complaints about safety. A
hearing was held in Dallas, Texas. Following receipt of the hearing transcript, the parties
submitted briefs. For the reasons set forth below, I find that Respondent did not discriminate
against Jistel and dismiss the complaint.
Findings of Fact
Trinity mines and processes sand and gravel at numerous locations in Texas and
Louisiana. It owns a plant at Seagoville, Texas, at which it processed sand and gravel mined
from adjoining land leased from the Southland Land and Cattle Company. Material had been
removed from approximately ten different pit areas on the property since 1980. By late 2001, the
marketable sand and gravel at other locations had been exhausted, and only one small pit was
being worked.

Pursuant to section 105(c)(2) of the Act, the Secretary of Labor must investigate
complaints of discrimination filed by miners and file a complaint with the Commission if she
determines that the Act has been violated. Section 105(c)(3) provides that, if the Secretary
determines that the Act has not been violated, the miner may file an action before the
Commission on his own behalf. 30 U.S.C. § 815(c)(2) and (3).
153

Jistel became employed at Trinity's Seagoville facility on December 12, 1997. In 2001,
he held the position of plant operator, and also operated equipment when other employees did not
report for work. He earned $10.25 an hour and worked an average of 28 hours of overtime per
week. Jistel was responsible for general operation of the plant and conducted daily workplace
examinations of the facility. His immediate supervisor was Tommy Weatherly, the plant
manager. Billy Rogers, was also a plant operator and had been the manager prior to Weatherly.
Jistel had known Rogers, who had been his brother-in-law, for twenty years. He continued to
view Rogers as a supervisor and was good friends with him. Tr. 216.
When Jistel conducted his daily inspections of the plant, he carried note paper and jotted
down items of significance. He used his notes to complete a "Daily Work Place Inspection
Checklist." The form had a series of boxes for each area of the plant for each day of the week.
In each box he entered either a''./" indicating that conditions were "OK," or an "X," indicating a
"Discrepancy," which he described in a section of the form entitled "Remarks." A copy of the
form was transmitted by facsimile each day to Trinity's main office at Ferris, Texas.
From January to March 2001, Jistel placed "./'s" in all boxes on the forms, indicating
that the areas were "O.K." However, each sheet bore notations, "walkway at doghouse needs
welded," and "A.J. is working on guards and walkway." Beginning on March 26, 2001,
however, "X's" were placed in boxes for "Walkways & Handrails" and "Guards." The remarks
sections of the forms generally included comments that the walkway at the doghouse needed
welding, the walkway on the rock belt needed to be replaced, the handrail at the log washer
needed welding, an electrical box needed to be replaced, and a lock was needed on another box.
Ex. C-48, R-G-6.2
On May 30 and 31, 2001, MSHA conducted a regular inspection of the pit area of the
Seagoville facility. Eight citations were written for various alleged violations. On June 4 and 5,
2001 , MSHA returned to the facility to inspect the plant and issued eight additional citations. Of
particular note was Citation No. 6207305, alleging a violation of 30 C.F.R. § 56.11001, which
requires that a "safe means of access be provided and maintained to all working places." The
violation was based upon the poor structural condition of a conveyor tail pulley and attached
elevated walkway that was used to service the conveyor. It was alleged to have been attributable
to the "High" negligence of the operator, and was issued under section 104(d)(l) of the Act as an
unwarrantable failure to comply with a mandatory standard. The basis of the unwarrantable
failure allegation was that the condition had been noted by Jistel in his work place examination
reports for the prior eight weeks and nothing had been done about it. Ex. C-47, R-G-4. In order
to abate the conditions noted in the citations, particularly the structural problem, the plant was
shut down for a few days, after which the facility was run under normal conditions.

2

Complainant's exhibits are referred to with the prefix "C," and are designated by a
number. Respondent's exhibits are referred to with the prefix "R ," and are generally designated
with both a letter and a number.
154

Jistel claimed that after the June citations were issued, Rogers and Weatherly "kept
picking on" him and "harassing" him. Tr. 151. He claimed that about a month after the citation
was written, Rogers hollered at him and told him to stop writing safety problems on the daily
reports because Carl Campbell, the general manager, was mad about it and might fire him.
Tr. 155, 206-07. Rogers denied the allegation. Tr. 135. Jistel testified that his shift was changed
from day to evening and that Rogers told him that the purpose was to keep him from talking to
MSHA about safety violations. Tr. 166-67. Weatherly testified that he created an overlapping
second shift immediately after the shut down because Trinity needed to make up production. He
stated that he asked Jistel if he would take the second shift and that he agreed. Tr. 131. Jistel did
not directly contradict that testimony. Rogers confirmed that Trinity began a second shift
because they had gotten behind on production. Demand was typically high at that time of year
and they had operated a second shift at some point every summer. Tr. 99.
Jistel described other jobs he was directed to do by Weatherly and Rogers. About three to
four weeks after the citation was written, he was assigned to disassemble an old flatbed trailer
with a cutting torch, and was directed to remove weeds from around the plant. Tr. 153-56. The
cutting and weeding tasks lasted about one day each. Tr. 214. He was also assigned to drive a
truck down to the pit to change a cable on a dragline whenever the cable broke. Tr. 215. It is not
clear whether this was one of his ongoing responsibilities.
Jistel complained about "surveillance" activities, stating that: "[Weatherly] was just
standing around watching over me, taking pictures and stuff like that ... eyeballing me."
Tr. 157. He testified that Weatherly and Steve Key, the overall area manager, took pictures of
him when he worked at night, and that they would hide the camera when he looked at them. He
claimed that this type of activity, by Key and Errol Viator, who replaced Weatherly as plant
manager in September 2001,3 occurred every night after the citations were written until he was
laid-off on October 25, 2001. Tr. 158. At one point, they allegedly took pictures of him when he
used the restroom and placed a video camera in the control room. Jistel never inquired about the
picture taking. Tr. 158.
MSHA initiated a special investigation pursuant to section 110(1) of the Act to determine
whether individual managers should be charged in their personal capacities, with respect to the
safe access violation cited in June. On September 12, 2001, Jistel signed a written statement of
an interview that had been conducted by Michael Franklin, an MSHA special investigator.
Ex. R-D-2. Jistel testified that he saw Rogers and Weatherly bring in a video camera that was
placed in the control room, where the statement had been given. Tr. 164. In his statement, Jistel
described a conveyor that had fallen over and a concrete belt line that had broken in seven places.
Following the statement, Trinity allegedly re-erected the fallen conveyor and repaired the

3

Weatherly was transferred to a smaller plant around the beginning of September
2001, in part, because of his failure to address the problems noted in the daily inspection reports.
Viator was manager of another nearby plant and was also given responsibility for the Seagoville
plant for the few months that it was expected to be operational.
155

concrete belt line. Those actions convinced Jistel that Trinity had used the video camera to
record his statement to Franklin, because he believed that the only place Trinity's managers could
have gotten that information was from the statement. Tr. 165-66.
Jistel was inconsistent in relating his knowledge about the impending plant closure. He
stated that he heard from Trinity's quality control personnel that the plant was about to close
about two days prior to being laid-off on October 25, 2001. Tr. 176. However, he also stated
that he was told, before the citations were written, i.e., prior to May 30, 2002, that Trinity did not
want to spend any money on the plant because it was going to shut down. Tr. 200-01. He was
looking for another job because of the impending lay-off, and had talked to a nearby sand and
gravel company about a job, but they never got back to him. Tr. 203.
On October 13, 2001, Jistel became involved in a physical altercation with Emillio

Padilla, a loader operator. Tr. 209; ex. R-D-3, R-D-7. Trinity's Employee Disciplinary Process
cited fighting as a major infraction "which should result in discharge for a first offense." Ex. C2, R-D-7. Neither Jistel nor Padilla were disciplined for the altercation. Campbell explained that
he decided not to discipline the men because of the impending shut down of the Seagoville
facility. Tr. 261.
The resources in the last workable pit were finally depleted in late October 2001.
Trinity's managers met to determine what to do with the men and equipment. The pit operation
was shut down because there was no more sand and gravel to remove from it. The plant was
kept in operation on a small scale to process the "surge pile," material that had been stored near
the plant so that it could be processed if weather conditions prevented the transport of material
from the pit. Trinity also intended to process material that had been deposited around the plant to
create a surface for the operation of trucks, loaders and other equipment.
Campbell met with Key, Viator, and Arturo Munoz, Trinity's human resources and safety
manager, to determine what positions they needed to keep filled, in order to operate the plant for
the limited purpose of processing the surge pile and other material. They reviewed the personnel
files of the men then working and, for each such position, retained the individual with the most
seniority with Trinity and the most experience at his position. Of the two operators, Rogers had
more seniority and experience than Jistel. Since only one plant operator was needed, Jistel was
laid-off. A dragline operator, trackhoe operator, and water truck driver were laid-off because
they worked at the pit and it was closed. William Sanders, an oiler with twenty-nine years of
seniority, was also laid-off. He took a vacation and returned to Trinity asking for any available
work, and was hired for a few days to take down a fence on the leased property. A recently hired
laborer was also let go. Emilio Padilla, a loader operator, was retained because a loader was
needed to process the surge pile and other material.
On Thursday, October 25, 2001, Jistel and five other employees were notified that they
were being laid-off, effective that day. Ex. C-1. Jistel does not believe that the other employees
laid-off were discriminated against. Tr. 221-23. The limited operations at the plant continued

156

for a few months. The Seagoville facility was closed permanently in January 2002. Jistel
registered for unemployment compensation, which he received for approximately thirteen
months. He lives on a farm with his mother and, with assistance from other family members,
operates the farm. He has not been re-employed, despite numerous attempts to find work.
Jistel was involved in some controversy following his departure. On Saturday,
October 27, 2001, he was observed in the plant's office. The plant was not operating and the
only other employee on site was performing other tasks. The following Monday, Trinity noted
that many of the daily inspection reports had been altered. Tr. 93-94. Many ".l's" had been
changed to "X's" and numerous problems had been added to the remarks section. Of particular
significance was the report for August 30, 2001. Three versions of that report were produced at
the hearing. Ex. R-C-9, C-10, C-11. The third version lists twelve electrical, guarding and
structural problems that were not included on the original form. MSHA returned to the facility
that Monday and conducted a further inspection, specifically requesting to examine the daily
inspection report for August 30, 2001. Jistel was suspected of changing the reports, although the
newly added material was not in his handwriting. Jistel testified that he typically made additions
to reports as the day went by, but agreed that there should have been only one version of the
report. Tr. 230-33. Trinity reported the alterations to MSHA and was told that it was a matter
that should be handled as a criminal investigation, which Trinity chose not to pursue.
Jistel also testified that the surveillance harassment continued after he was laid-off. He
stated that different cars with people operating video cameras drove by his house and he
speculated that Trinity may have hired a private investigator to monitor his searching for work.
Tr. 217-18. He stated that he told MSHA special investigator Ron Mesa about it. However,
there is no mention of that claimed activity in the statement he gave to Mesa on December 5,
2001. Ex. R-D-3.
On November 29, 2001, Jistel filed a complaint of discrimination with MSHA, alleging
that he had been laid-off because he participated in the MSHA inspection and in the subsequent
investigation to determine whether charges would be filed against individual managers at Trinity.
Ex. R-C-5. He identified Campbell, Munoz, Key, Richard Forth, another area manager, Viator
and Weatherly as persons responsible for the discriminatory action. By letter dated February 27,
2002, MSHA advised that its investigation had been completed and that it had concluded, on
behalf of the Secretary, that Jistel had not been discriminated against. Jistel then filed a
complaint of discrimination with the Commission, pursuant to section 105(c)(3) of the Act.
Conclusions of Law - Further Findings of Fact
A complainant alleging discrimination under the Act typically establishes a prima facie
case by presenting evidence sufficient to support a conclusion that he engaged in protected
activity and suffered adverse action motivated in any part by that activity. See Driessen v.
Nevada Gold.fields, Inc., 20 FMSHRC 324, 328 (Apr. 1998); Sec'y of Labor on behalf of Pasula
v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct. 1980), rev'd on other grounds sub nom.

157

Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981); Sec'y of Labor on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981). The operator may
rebut the primafacie case by showing either that no protected activity occurred or that the
adverse action was in no way motivated by protected activity. See Robinette, 3 FMSHRC at 818,
n. 20. If the operator cannot rebut the primafacie case in this manner, it nevertheless may
defend affirmatively by proving that it was also motivated by the miner's unprotected activity
and would have taken the adverse action for the unprotected activity alone. Id. at 817-18;
Pasula, 2 FMSHRC at 2799-800; see also Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639,
642-43 (4th Cir. 1987) (applying Pasula-Robinette test).
While the operator must bear the burden of persuasion on its affirmative defense, the
ultimate burden of persuasion remains with the complainant. Pasula, 2 FMSHRC at 2800;
Schulte v. Lizza, 6 FMSHRC 8, 16 (Jan. 1984).

Prima Facie Case
Jistel reported safety hazards on the daily inspection sheets and provided information to
MSHA during its investigation of alleged violations of mandatory safety standards. A complaint
made to an operator or its agent of "an alleged danger or safety or health violation" is specifically
described as protected activity in section 105(c)(l) of the Act, 30 U.S.C. § 815(c)(l). I find that
Jistel's activities were protected under the Act. Jistel clearly suffered adverse action. He was
laid-off on October 25, 2001.
The principle issue as to Jistel' s prima facie case is whether the adverse action was
motivated in any part by his protected activity. In Sec'y on behalf of Baier v. Durango Gravel,
21 FMSHRC 953, 957 (Sept. 1999), the Commission acknowledged the difficulty in establishing
a motivational nexus between protected activity and the adverse action that is the subject of the
complaint.
"Direct evidence of [unlawful] motivation is rarely encountered; more typically,
the only available evidence is indirect. ... 'Intent is subjective and in many cases
the discrimination can be proven only by the use of circumstantial evidence."'
[citing Chacon]. In Chacon, we listed some of the circumstantial indicia of
discriminatory intent, including (1) knowledge of the protected activity; (2)
hostility or animus towards the protected activity; and (3) coincidence in time
between the protected activity and the adverse action. Id. We also have held that
an "operator's knowledge of the miner's protected activity is probably the single
most important aspect of a circumstantial case" and that "knowledge ... can be
proved by circumstantial evidence and reasonable inferences." Id.
As explained below, I find that Trinity made the decision to discharge Jistel solely as a
consequence of economic pressures that required closing of the Seagoville plant.

158

Although there is a suggestion to the contrary, Jistel does not contest the fact that the
Seagoville facility was shut down because of the exhaustion of sand and gravel reserves. 4
He contends that, but for his protected activity, he would not have been laid-off on October 25,
2001, and would have eventually been transferred to another Trinity's facility. Tr. 281-83;
Compl's. brief, part H. The problem with this theory is that Trinity's asserted reasons for the layoff are un-rebutted. Complainant points to no evidence challenging Trinity's contentions that
only one plant operator was needed after the pit was closed, and that Rogers had more seniority
than Jistel and was retained for that reason. Complainant offered no proof that Trinity's
explanation of the reasons for and procedures followed with respect to the lay-offs were not
accurate descriptions of bona-fide business practices. While Trinity operated other similar
facilities, there is no evidence that a plant operator position was available at the time of his layoff.5
Jistel's credibility is suspect in many areas. His concerns about "surveillance" activities,
especially that pictures were taken of him every day for months, strikes me as incredible. His
conclusion that Trinity used a video camera to record his statement to Franklin is also highly
questionable. Jistel described attempts by Trinity to find out what MSHA had asked him and
what he had said in his statement. He was asked to write a letter relating what he had told
Franklin and he was called to a meeting and asked what he had told MSHA, actions that Trinity
acknowledged. Tr. 169-73; ex. R-G-8. Jistel offered no explanation as to why Trinity would ask
him what he said in his statement, if it already had a recording of it. Moreover, his belief that his
statement was the only place Trinity could have gotten information regarding the fallen conveyor
and the broken concrete belt is difficult to accept. Jistel' s statement contains one small
paragraph about those problems, which appear to be descriptions of past events. The conveyor
was said to have fallen over two months before the June inspections, i.e., about the beginning of
April, 2001, and the report about the structure for the sand belt appears to refer to past repairs.
Jistel, himself, had reported problems with the structure of conveyors in his daily inspection
reports and claimed to have continued to do so, despite efforts by Trinity's managers to get him
to stop. The fact that a conveyor had fallen more than five months before Jistel gave the
statement could not possibly be information that only he knew.
The shift change and other "harassment" claims are also unconvincing. Trinity advanced
a bona-fide business reason for the shift change. I find that Jistel agreed to the shift change, as

4

Jistel testified that he was told that Trinity was "re-digging" the material that was
allegedly exhausted at Seagoville and processing it at another plant, Scurry-Rosser. Tr. 190.
However, Campbell testified that Trinity has never had a plant at that location. Tr. 268. Trinity
also established that no further material was removed from the Seagoville site. Tr. 295-96;
ex. R-E.
5

Jistel also claimed that he was qualified for other jobs, e.g., equipment operator.
However, men laid-off at the same time had more seniority, and at least one was also qualified
for such jobs.
159

Weatherly testified. The change created only overlapping shifts. Instead of working from 6:30
a.m. to 6:30 p.m., Jistel worked from 9:30 a.m. to 9:30 p.m. Ex. R-D-3. Those work hours
would not have kept him away from MSHA inspectors, which he claimed he was told was the
reason for the change. The "other work" assignments were few in number and of very short
duration. I find that none of the actions Jistel complained of were taken in retaliation for his
protected activities. Rogers may well have told Jistel that Campbell was upset about the
citations. However, Jistel's claims of abusive treatment by Rogers are difficult to square with the
fact that Jistel felt that he was good friends with Rogers and Rogers, similarly, felt that he was
always on good terms with Jistel. Tr. 80.
If Trinity had wanted to retaliate against Jistel because of the June 4, 2001, citation, or his
subsequent participation in the investigation, it seems that it would have done so before
October 25, 2001. The lapse of more than four months between the event that allegedly provided
the primary motivation for retaliation and the adverse action substantially weakens any inference
of unlawful motivation. Jistel's involvement in the fight with Padilla presented an opportunity
for Trinity to discharge Jistel consistent with its established disciplinary process. Yet, Jistel was
not disciplined. It strains credulity to suggest that Trinity, supposedly eager to retaliate against
Jistel, would have passed up the opportunity to discharge him for fighting and waited to use the
curtailment of activities at the Seagoville facility as a "pretext" to lay him off.

On consideration of all the evidence, I find that Complainant has failed to carry his
burden of proof, and that his lay-off was not motivated in any part by his protected activity.

ORDER
For the reasons stated above, I find that Trinity's decision to discharge Jistel was not
motivated in any part by Jistel's protected activity. Rather, it was based solely upon legitimate
business considerations. Accordingly, the Complaint of Discrimination is hereby DISMISSED.

,.

. Zielinski
~.e&l:i:l.tl'I. strative Law Judge

160

Distribution (Certified Mail):
Jason M. Willett, Esq., Hinds & Willet, 510 West Main Street, Waxahachie, TX 75165
Arnold J. Jistel, 150 Crump Circle, Red Oak, TX 75154
David M. Curtis, Esq., Gardere Wynne Sewell LLP, 3000 Thanksgiving-Tower, 1601 Elm Street,
Dallas, TX 75201-4761
Jerry L. Myers, Esq., Corporate Counsel, Trinity Materials, Inc., 2525 Stemmons Freeway,
Dallas, TX 75207
/mh

161

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001

March 28, 2003

BAYOR MINING, INC.,
Contestant

CONTEST PROCEEDING
Docket No. WEVA 2001-124-R
Citation No. 7188738; 9/5/01

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Jim's Branch No. 3A
Mine ID 46-08593

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEV A 2002-103
A.C. No. 46-08593-03529

v.
BAYLOR MINING, INC.,
Respondent

Jim's Branch No. 3A

DECISION APPROVING SETTLEMENT ON REMAND
Before:

Judge Hodgdon

These cases are before me on a Notice of Contest and a Petition for Assessment of
Civil Penalty under section 105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 815(d). These consolidated proceedings were reopened and remanded by the Commission.
Baylor Mining, Inc., Docket Nos. WEVA 2001-124-R and WEVA 2002-103 (May 30, 2002)
(unpublished). The Secretary, by counsel, has filed a motion to approve a settlement agreement.
Modification of the level of negligence from "moderate" to "low" and modification of the
descriptive narrative in section 8 of the citation are advanced. In return, the Respondent has
agreed to pay the proposed penalty in full.

162

Having considered the representations and documentation submitted, I conclude that
the proffered settlement is appropriate under the criteria set forth in section llO(i) of the Act, 30
U.S.C. § 820(i). Accordingly, the motion for approval of settlement is GRANTED, the citation
is MODIFIED as indicated and the Respondent is ORDERED TO PAY a penalty of $259.00
within 30 days of the date of this order. In view of the settlement, the hearing scheduled for
April 8, 2003, is CANCELED.

d~N~
T~ToddHod~7 .. - Administrative Law Judge
Distribution:
Daniel M . Barish, Esq., Office of the Solicitor, U.S. Department of Labor,
1100 Wilson Blvd., 22nd Floor West, Arlington, VA 22209
David J. Hardy, Esq., Spilman Thomas & Battle, PLLC, Spilman Center,
300 Kanawha Boulevard, East, P.O. Box 273, Charleston, WV 25321
/hs

*this settlement was originally issued March 28, 2003 and a corrected version issued April 2,
2003. The correction had no effect on the terms of the settlement.

163

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, NW, Suite 9500
Washington, DC 20001

March 3, 2003

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 2002-80-M
A.C. No. 41-00009-05555
Docket No. CENT 2002-124-M
A.C. No. 41-00009-05556
Docket No. CENT 2001-285-M
A.C. No. 41-00009-05550
Docket No. CENT 2001-286-M
A.C. No. 41 -00009-05551

V.

Docket No. CENT 2001-363-M
A.C. No. 00009-05552
Docket No. CENT 2001-364-M
A.C. No. 41-00009-05553

CACTUS CANYON QUARRIES OF
TEXAS, INCORPORATED,
Respondent

Docket No. CENT 2001-379-M
A.C. No. 41-00009-05554
Mine: Fairland Plant and Quarries

ORDER ON MOTIONS TO DISMISS
These consolidated cases are before me on Petitions by the Secretary for the assessment
of Civil Penalties for the alleged violation of mine safety regulations. The Respondent has in
each case filed a Motion to Dismiss the Petition on various grounds all related to the lapse of
time between the inspection, assessment of penalty and petition stages of the process. An
opportunity for presentation of evidence was afforded both parties on June 25, 2002. Both
parties declined to present witnesses at the hearing while the Secretary presented two affidavits.
The hearing became an extended oral argument on the several variations on the theme of
dismissal for delay raised by the respondent. These cases present for careful decision questions
both of procedure and substance in this frequently encountered but often finessed area of
practice.

164

Factual Back~ound
Cactus Canyon Quarry operates a small facility in the Texas Hill Country. It has received
regular visits from MSHA inspectors. 1 The quarry is located in the MSHA Region administered
through the Dallas Regional Office. The first inspector visit of concern here occurred on
August 14, 2000. The visit resulted in citations which form the basis for three of the seven cases
before me. Subsequent visits occurred on March 29, 2001, and June 27, 2001. These visits
resulted in citations which form the basis for the other four cases before me.
Based on the materials attached to the Petitions, as explained to a limited extent by
representations of counsel, the inspections did not disclose potential violations with complex
legal or factual implications. Only two potential violations were considered sufficiently
important to require "special assessment" of the appropriate penalty. These potential violations
included a failure to wear a safety harness and removal of a guardrail protecting dangerous
machinery. As to the guardrail violation, Respondent has argued responsibility for the violation
lies with a former employee who acted as a "saboteur."
The procedure followed after completion of the site inspections is described in affidavits
by Mr. Michael Davis and Mr. Stephen Webber. Mr. Davis is now the Assistant District
Manager for the Dallas, Texas District Office of the Mine Safety and Health Administration. He
asserts he has knowledge of the methods and schedules for processing mine safety inspection
reports as the reports are evaluated in the District Office for assessment of Civil Penalties.
Mr. Webber is stationed in the national office of the Mine Safety and Health Administration with
responsibility for processing of proposed assessments of Civil Penalties. Mr. Webber is one of
the principal authors of a Program Policy Letter by the Department of Labor on the subject of
Proposed Assessment of Civil Penalties. This Program Policy Letter purports to be the definitive
interpretation of the Mine Safety and Health Act of 1977 issued by the Secretary as part of her
responsibility for administration and enforcement of the Act. I note, however, that the time
periods for processing penalty assessment recommendations are stated as goals rather than
limitations, with liberal use of should rather than must as the modifier. It is undisputed that none
of the assessments related to the citations issued in these cases was processed in the time periods
which the Secretary established as processing time goals.
The affidavits by Mr. Webber and Mr. Davis describe an organization in some distress.
Action on a report by an inspector requires documents to move through the organization with a
computer record kept of each movement. But these movements cannot be completed in a timely
manner if computer operators are not present in sufficient numbers. During the period the
reports .concerning Cactus Canyon Quarry were pending, severe shortages of computer operators
were encountered. Other personnel shortages were also encountered. The affidavits do not

1

This summary is based on written material now in the record as well as representations
of counsel. It does not preclude modification of these conclusions in the event an oral hearing is
necessary.
165

indicate that any effective management response to these shortages was implemented. It appears
management simply decided to "grin and bear it." The citations issued to Cactus Canyon
Quarries were not processed in any different manner or on any different schedule than any other
citations processed during the same period. None of the alleged violations of mine safety
regulations raised legal or factual issues of any great complexity or difficulty. Counsel for the
Secretary essentially conceded at the hearing that delays in these cases were only the result of
clerical shortages.
On the reverse side of the delay coin, Cactus Canyon Quarries has conceded that the delay
in these cases has not worked any special hardship on its ability to respond to the claims, with the
unsupported assertion that with respect to one claim it was deprived of the ability to raise an
affirmative defense of intervening action by an alleged "saboteur" in the person of a disgruntled
supervisory employee. The Commission has established relatively clear authority that a mine
operator is held to a "strict liability" standard in assuring compliance with safety regulations and
the intervening actions of a "saboteur" would not be sufficient to prevent liability. Secretary of
Labor v. Ideal Cement Company, 13 FMSHRC 1346 (Sept., 1991). The only relevance a claim
of actions by a "saboteur" would be to the level of negligence involved in the violation. In any
event, testimony by the alleged "saboteur" would not be essential to evaluate the consequences of
this argument for mitigation of the claim amount
Policy Analysis
My policy analysis of the issue of when a hearing on the merits can be preterminated
begins by identifying three critical vectors; ( 1) the interest of the public in assuring a safe work
place through administrative oversight, (2) the interest of the mine operator in fair and
economical administration of a safety program; and (3) the interest of the government agency in
economical and effective administration of a safety program. The direction the resulting vector
points tells me whether a hearing is appropriate.
Resolution of these vectors begins by postulating a legislative intent in the Mine Act that
every allegation of a safety defect identified by responsible officials should result in an
opportunity for a hearing to resolve whether a defect was present and the appropriate sanction for
that defect. An opportunity for a hearing serves to protect both the worker at risk from unsafe
conditions as well as the operator responsible for providing those conditions. The safety system
created by Congress assumes an opportunity for open contest of facts and policies. Only by open
dialogue on these important questions can workplace safety be improved or maintained.
This "presumption" that every allegation of a safety problem is entitled to a hearing must
be moderated by the need to establish a limit on hearings to protect the mine operator from
unfairness or harassment in responding to safety inspections. The general trend of decided cases
is to dismiss complaints where there is some reason to believe the delay in filing had the natural
effect (intended or not) in putting the Respondent at an unfair disadvantage in making a defense.
Where there is reason to believe the government intentionally manipulated the case schedule to
deprive the Respondent of a legitimate defense, dismissal is even easier.

166

Finally, there are multitudes of cases which stand for the proposition that government
agencies as entities cannot be prejudiced by the inadvertent acts of individual employees. There
is no allegation by the Operator that any of the delays encountered in these cases was intentional
or otherwise designed to put the Operator at a disadvantage. See, Secretary of Labor v. Pierce
County, 476 U.S. 253 (1986) and cases cited there.
The vector for the public interest points clearly in support of providing a hearing in this
and in most cases.
The Operator has an interest in prompt and fair adjudication of any claim against it. If
heard and decided promptly (1) the evidence for any defense is fresher, (2) the uncertainty
inherent in any claim clouds the financial.status of the operator, and (3) the pending claim is a
distraction from management focus. The Operator has an interest in resolution of unclear issues
of law or policy even at the expense of some delay. There do not appear to be legal or policy
issues of great significance raised in these cases.
The vector for Operator interest points away from a hearing in the face of any substantial
delay in obtaining a hearing.
The interests of the Secretary fall into the areas of efficient management of resources and
pursuit of program objectives. Efficient management of resources implies some flexibility in
when and where to employ people and money, but with a need to maintain accountability.
Pursuit of program objectives implies an intention to bring every case to a hearing on its merits
and every hearing sooner rather than later.
The vector of the Secretary's interest appears to point strongly toward a hearing.
There remains one final interest to be considered, the interest of the Commission in
enforcement of its procedural regulations. Commission Rule 28(a), 29 C.F.R. § 2700.28(a),
provides that a petition for assessment of a civil penalty shall be filed within 45 days of receipt of
a timely contest of a proposed penalty assessment. This time is subject to extension for good
cause under Commission Rule 9, 29 C.F.R. § 2700.9. It seems fair to conclude that the longer
the delay in filing the more compelling the reasons must be to justify extending the 45-day
period.

LeeaJ Conclusions
Respondent makes two essential contentions; (1) the time between issuance of citations
and assessment of a penalty was too long, and (2) the time between Respondent's objection to the
assessments and filing of Petitions was too long.
1. Time before Assessment
Two key elements must be considered in connection with this period of delay; the
167

statutory language in the Mine Safety Act, 30 U.S.C. § 815(a), and the published interpretation of
that language by the Secretary. The statute requires that notification of a penalty assessment shall
follow issuance of a citation "within a reasonable time." The meaning of "within a reasonable
time" has been litigated many times. The Fifth Circuit decision in Seven Elves v. Eskenazi,
635 F.2d 396 (C.A. 5, 1981) is particularly enlightening. The Court was confronted with a
motion to vacate a default judgment entered under confusing circumstances. The judgment was
for a substantial amount. The judgment debtor filed a motion to vacate within 2 weeks of
learning of the entry of judgment and less than a year after the judgment was entered. Noting
that the precise extent of a "reasonable time" is a matter to be determined on the particular facts
of each case, the Court stated that the term should be "liberally construed in favor of trial on the
full merits of the case." (Supra, at 403) See, Secretary of Labor v. AMAX Coal Company,
3 FMSHRC 1975 (Aug. 1981) which involved a period of 361 days between issuance of a
citation and notification of assessment of a penalty.
These cases are consistent with the remand order by the Commission in CENT No. 2002379-M that directed the Administrative Law Judge to determine whether the Respondent had
suffered prejudice from the entire period of delay rather than the period between notice of
assessment and filing of the Petition. The Commission was looking for prejudice to the
Respondent as the key factor in determining whether the delay was a "reasonable time". Only in
the face of significant prejudice would the Commission deal with the often complex questions of
explanation of the time it takes for a government agency to act.
This principle would be very easy to apply in this case if it were not for the fact that the
Secretary has also attempted to define a "reasonable time" for purposes of processing penalty
assessments. The view of the Secretary on this topic should be entitled to deference, particularly
because it is a subject virtually under her total control, i.e. the flow of paper through the agency.
The Secretary quite laudably expressed a narrow view of what is a "reasonable time" for the
agency to move a citation to a decision on assessment. The issue for me must be whether the
failure to satisfy the time requirements stated by the Secretary is fatal to prosecution of these
cases in the absence of a showing of prejudice to Respondent by the passage of time.
I consider this a difficult and delicate issue. While some effect must be given to the
views of the Secretary on this fundamental concept of "reasonable time" to pursue penalty
claims, I believe the bulk of the decided cases indicate that adopting the Respondent' s position
on this issue would be totally inconsistent with the intent and purpose of the Mine Safety Act. In
the absence of demonstrated prejudice to a Respondent from delay in assessing a penalty or filing
a Petition, the only effect of delay in proceeding longer than endorsed by the Secretary is to
impeach the credibility of the witnesses called by the Secretary to argue the urgency and
importance of the alleged safety violations.

I must conc.lude that the time taken in these cases by the Secretary to notify the
Respondent of the penalty assessment was not so long and prejudicial as to preclude the
Secretary from proceeding to a hearing on these claims.

168

2. Time before Petition
The Commission has held in several cases that the 45-day period for filing a petition of
assessment of a penalty is not a statute of limitations. See, Rhone-Paulene of Wyo. Co~,
15 FMSHRC 2089 (Oct. 1993) aff'd 57 F.3d 982 (10th Cir. 1995). The test as to the limit oftime
at this point in the process is essentially the same as the test for a "reasonable time" at the earlier
. stage of the process, i.e. prejudice to the Respondent balanced by adequate explanation for the
time taken beyond that afforded by the Commission's Rule. For small delays accepted adequate
explanations include press of other work, inadequate clerical assistance and personal hardships.
For longer delays the reasons need to be more unique and special to the particular case, e.g.,
distraction from investigation of a major mine accident or loss of staff to national emergency.
My conclusion assumes good faith on the part of government agency management to reallocate
people to cover the pending work load as quickly as possible.
I must conclude that none of the delays in filing Petitions in these cases was so long and
so beyond the explanations given by counsel for the Secretary as to preclude the Secretary from
obtaining a hearing on the merits of these claims.

ORDER
For the reasons given above, the several motions to dismiss filed by the Respondent in the
above captioned matters are denied. Counsel are directed to confer within the next 30 days on
any discovery matters they believe need to be complete prior to a hearing. Counsel for the
Secretary will initiate a preheating conference by telephone call within 10 days of completion of
discovery. The purpose of the preheating conference will be to schedule a time and place for a
hearing.

f7 /1 ,J;I

('

k"~-~'°~
Irwin Schroeder
Administrative Law Judge

Distribution: (Certified Mail)
Thomas A. Paige, Esq., Office of the Solicitor, U.S. Department of Labor, 525 S. Griffin Street, ·
Suite 501, Dallas, TX 75202
Andy Carson, Esq., 7232 County Road 120, Marble Falls, TX 78654

169

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

March 5, 2003
THOMAS P. DYE II,

DISCRIMINATION PROCEEDING
Complainant
Docket No. WEST 2002-408-DM
RMMD02-ll

v.

Mine l.D. 05-01732
Cotter Mill
MINERAL RECOVERY SPECIALISTS, INC.,:
Respondent

ORDER REVOKING SUBPOENA ISSUED TO COTTER CORPORATION
This proceeding was brought by Thomas P. Dye against Mineral Recovery Specialists,
Inc., ("MRSI") under section 105(c) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq. ("Mine Act") and 29 C.F.R.§ 2700.40 et seq. The complaint alleges, in part,
that MRSI violated section 105(c) of the Mine Act when it terminated Dye as a temporary fulltime employee because he insisted that a recently repaired piece of equipment be fully safetytested before it was put back into service. MRS! denies the allegations in the complaint.
Mr. Dye filed a motion for issuance of a subpoena to produce documents under the
custody and control of Cotter Corporation ("Cotter"). Cotter Corporation owns and operates the
Cotter Mill in Fremont County, Colorado. MRS! provided certain engineering and oversight
services to CMS Enterprises, LLC ("CMS") for the zirconium and uranium recovery process
being developed by CMS at the Cotter Mill. In his motion for issuance of a subpoena, Mr. Dye
alleged that he needed these documents for the preparation of his case in this proceeding. I
mailed a subpoena to produce document or object to Mr. Dye on January 7, 2003. Cotter is not a
party in this proceeding.

In response, Cotter filed a motion to revoke the subpoena under 29 C.F.R. § 2700.60(c).
Cotter states that the subpoena is overly broad, exceedingly vague, and is unduly burdensome.
Cotter states that the subpoena seeks information that is outside the proper scope of discovery
because the information would neither be relevant to this case nor would it lead to the discovery
of relevant evidence. In addition, Cotter states that the subpoena seeks the disclosure of
information that is of a proprietary nature and protected by Colorado's Uniform Trade Secrets
Act.
The hearing on the merits in this case was held on March 4, 2003. About a week prior to
the hearing, during a phone conversation with Mr. Dye, I advised him that if I enforced his
subpoena, the hearing would have to be postponed to give Cotter time to comply with the
170

subpoena. Mr. Dye advised me that, although he would like the documents he requested, he did
not want to postpone the hearing. Although Mr. Dye did not specifically state that he was
withdrawing his subpoena, the subpoena is now effectively moot because the evidentiary hearing
has been completed and the record in this case is closed .
In addition, for the reasons stated below, I find that the documents requested are not
relevant to this case and searching for them would place an unreasonable burden on Cotter. In
the subpoena, Mr. Dye requested the following documents:
1. Copies of all training certificates on file for MRSI.
2. Copies of all incident, accident, and security reports which involve any workers
employed by MRSI.
3. Copies of operation areas logbooks relating to sulfation, CCDs, and the Kiln from
August 1, 2000, to August 16, 2002.
4. Copies of all shifters' logbooks from August 1, 2000, to August 16, 2002, that involve
MRSI or its employees.
5. Copies of all mechanics' logbooks and records in relation to repairs, construction,
engineering changes, commissioning and decommissioning of the zirconium project from August
1, 2000, to August 16, 2002.
6. Copies of mill foremen's logbooks from August 1, 2000, to August 16, 2002.
Cotter maintains that the subpoena is unduly burdensome because it would require Cotter
to review thousands of pages of documents. Cotter also filed specific objections to each of the
document requests. I agree that the subpoena is overly broad and I find that the subpoena is
highly unlikely to uncover evidence that would be relevant to this proceeding. Mr. Dye was
seeking the documents because of his belief that they would "reveal numerous incidents that
involve Mr. Dilday and a lack of incidents involving Mr. Dye." Dye contends that he was a safer
employee than Dan Dilday, MRSI's project manager at the Cotter Mill. As I advised the parties
at the March 4 hearing, the issue in this case is whether Mr. Dye engaged in protected activity
and whether he was terminated as a result of this protected activity. Whether Mr. Dilday had
been involved in "numerous incidents" is not particularly relevant.
Dye also sought the documents to show that MRSI employees were not sufficiently tasktrained and to "reveal the incompetent orders given by Mr. Dilday of MRSI, many of which
resulted in failed pumps, spills, and unsafe incidents." Dye did not know if any of the requested
documents would uncover such evidence but he wanted to review them to see if they did. Mr.
Dye and his witnesses testified about Mr. Dilday's "incompetent orders" at the hearing and
MRSI's witnesses responded to this testimony. The testimony on this subject was not relevant to
the issues in this case. I find that the documents that Mr. Dye requested in the subpoena were
unlikely to be admissible evidence and would not have led to the discovery of admissible
evidence.

171

For the reasons set forth above, the motion to revoke the subpoena issued to Cotter
Corporation is GRANTED and the subpoena is REVOKED.

Richard W. Manning
Administrative Law Judge

Distribution:

Mr. Thomas P. Dye, 1428 S 4th Street, Canon City, CO 81212-9664
Anne T . Nichting, Esq., Jackson Kelly PLLC, 1099 18th Street, Suite 2150, Denver, CO 802021958
Mineral Recovery Specialists, Inc., 200 E. Main Street, 6th Floor, Johnson City, TN 37604

RWM

172

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W.. Suite 9500
Washington, D.C. 20001

March 24, 2003
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of RAYMOND ROMAN,
Complainant

DISCRIMINATION PROCEEDING
Docket No. KENT 2000-125-D
PIKE CD 99-04

v.
EAGLE COAL COMPANY, INC.,
Respondent

No. lOMine
Mine ID No. 15-17977

ORDER DENYING MOTION TO POSTPONE HEARING

Hearings in this case were initially scheduled on April 21, 2000, to commence on June 6,
2000. On May 23, 2000, at the request of the Respondent, hearings were postponed and
rescheduled to commence on August 15, 2000. At hearing on August 15, 2000, Respondent
moved for a stay because two of its essential witnesses were then the subject of related criminal
and "Section llO(c)" investigations.
On November 15, 2002, the Secretary filed a motion to lift the stay, however, counsel for
both parties advised that they would not be available for trial until April 2003. On November 27,
2002, the stay order was therefore continued but the parties were ordered therein to hold open
April 1, 2003, as the trial date. A second notice to that effect was issued on March 7, 2003.
On March 21, 2003, the Respondent again filed a motion for continuance of hearing
claiming that it had not received a requested letter from the U.S. Attorney that he would not
prosecute two of his key witnesses, and that those witnesses would therefore still find it
necessary to assert their Fifth Amendment Constitutional privilege (the grounds for the initial
stays in this case). However, since it is not the general practice of U.S. Attorneys to issue letters
guaranteeing not to prosecute, it is unlikely, under the Respondent's scenario, that trial of this
case could ever commence.
Respondent, as well as the Secretary, also claim that they are having difficulty locating
witnesses. Since they were informed of the April 1, 2003, trial date nearly four months ago
however they have had ample time to locate those witnesses.
Considering the age of this case and the above factors, I cannot grant the requested
postponement, and it is therefore denied.

~\

.
GaryM
lick

Adminis~tive Law udge

173

(202) 434-9977

Distribution: (By Facsimile and Certified Mail)
Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Dept. of Labor, 2002 Richard Jones Rd.,
Suite B-201, Nashville, TN 37215
Michael J. Schmitt, Esq., Wells, Porter, Schmitt & Jones, 327 Main Street, P.O. Drawer 1767,
Paintsville, KY 41240-1767
\mca

174
*U.S. GOVERNMENT PRINTING OFFICE:2003-496-533/85702

